Exhibit 10.04




THIRD AMENDMENT TO CREDIT AGREEMENT




THIRD AMENDMENT TO CREDIT AGREEMENT (this “Third Amendment”), dated as of June
6, 2011, by and among ALLIANCE ONE INTERNATIONAL, INC., a Virginia corporation
(the “Company”), INTABEX NETHERLANDS B.V., a company formed under the laws of
The Netherlands and a Subsidiary of the Company (the “Dutch Borrower”; together
with the Company, collectively the “Borrowers,” and each individually, a
“Borrower”), ALLIANCE ONE INTERNATIONAL AG, a Swiss corporation (“Alliance AG”),
the Lenders (as defined below) party hereto and DEUTSCHE BANK TRUST COMPANY
AMERICAS, as administrative agent (together with any successor administrative
agent, the “Administrative Agent”).  Unless otherwise indicated, all capitalized
terms used herein and not otherwise defined shall have the respective meanings
provided such terms in the Credit Agreement referred to below or in Annex I
hereto or Annex II hereto, as applicable.

W I T N E S S E T H:

WHEREAS, the Borrowers, Alliance AG, the lenders party thereto (the “Lenders”),
the Administrative Agent and others are parties to a Credit Agreement dated as
of July 2, 2009, (as amended by that certain First Amendment to Credit Agreement
dated as of August 24, 2009 and that certain Second Amendment to Credit
Agreement dated as of June 9, 2010, the “Credit Agreement”);

WHEREAS, the Company has requested that the Lenders approve certain amendments
to the Credit Agreement, in each case as herein provided; and

WHEREAS, the Lenders party hereto have consented to amend certain provisions of
the Credit Agreement on the terms and conditions contained herein.

NOW, THEREFORE, it is agreed:

I.

Amendments and Agreements with respect to the Credit Agreement.

1.

On the Third Amendment Effective Date, (x) at the election of each Revolving
Lender, all or a portion of the Existing Revolving Commitment of such Revolving
Lender (together with its related Existing Revolving Exposure) shall be
converted on such date into an Extended Revolving Commitment of such Revolving
Lender denominated in Dollars in an aggregate amount (if any) as is set forth on
such Revolving Lender’s signature page hereto as an Extended Revolving Lender
and (y) all or a portion of the Existing Revolving Commitment of each Revolving
Lender (together with its related Existing Revolving Exposure) shall be
automatically converted on such date into a Non-Extended Revolving Commitment of
such Revolving Lender denominated in Dollars in an aggregate amount equal to the
difference of (i) such Revolving Lender’s Existing Revolving Commitment less
(ii) to the extent such Revolving Lender is an Extended Revolving Lender, such
Revolving Lender’s Extended Revolving Commitment as is set forth on such
Revolving Lender’s signature page hereto as an Extended Revolving Lender.

2.

The Credit Agreement is hereby amended as set forth in Annex I hereto.

3.

The Credit Agreement is hereby further amended by restating Schedule 9.6 of the
Credit Agreement in the form attached hereto as Schedule 9.6.

II.

Miscellaneous Provisions.

1.

In order to induce the Administrative Agent and the Lenders to enter into this
Third Amendment, each Credit Party hereby represents and warrants that (i) no
Default or Event of Default exists as of the Third Amendment Effective Date (as
defined below), both immediately before and after giving effect to this Third
Amendment on such date, (ii) all of the representations and warranties contained
in the Credit Agreement and in the other Credit Documents are true and correct
in all material respects on the Third Amendment Effective Date, both immediately
before and after giving effect to this Third Amendment on such date, with the
same effect as though such representations and warranties had been made on and
as of the Third Amendment Effective Date or, to the extent such representations
and warranties expressly relate to an earlier date, on and as of such earlier
date, (iii) the execution, delivery and performance of this Third Amendment has
been duly authorized by all necessary action on the part of each Credit Party,
has been duly executed and delivered by each Credit Party and constitutes a
legal, valid and binding obligation of each Credit Party, enforceable against
each of them in accordance with its terms, except to the extent that the
enforceability hereof may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law and (iv) the execution and
delivery





- 1 -







hereof by each Credit Party and the performance and observance by each Credit
Party of the provisions hereof do not violate or conflict with (A) any
organizational document of any Credit Party or (B) any Requirement of Law
applicable to such Credit Party or result in a breach of any provision of or
constitute a default under any Contractual Obligation of any Credit Party.

2.

The Credit Parties acknowledge and agree and hereby represent and warrant that
(x) the Credit Agreement (as modified hereby) and each other Credit Document,
and all Credit Party Obligations and Liens thereunder, are valid and enforceable
against the Credit Parties in every respect and all of the terms and conditions
thereof are legally binding upon the Credit Parties, in each case all without
offset, counterclaims or defenses of any kind and (y) the perfected status and
priority of each Lien and security interest created under any Credit Document
remains in full force and effect in accordance with the requirements of the
Credit Agreement and the other Credit Documents on a continuous basis,
unimpaired, uninterrupted and undischarged, in each case as of the Third
Amendment Effective Date, both immediately before and immediately after giving
effect to this Third Amendment on such date.

3.

This Third Amendment is limited precisely as written and, except as expressly
set forth herein (including in the Annex and Schedules hereto), shall not
constitute or be deemed to constitute a modification, acceptance or waiver of
any other provision of the Credit Agreement or any other Credit Document and
shall not prejudice any right or rights that the Administrative Agent or the
Lenders may have now or in the future under or in connection with the Credit
Agreement or any other Credit Document.

4.

This Third Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which counterparts
when executed and delivered shall be an original, but all of which shall
together constitute one and the same instrument. A complete set of counterparts
shall be lodged with the Company and the Administrative Agent.

5.

THIS THIRD AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE INTERNAL LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.

6.

This Third Amendment shall become effective on the date (the “Third Amendment
Effective Date”) when each of the following conditions shall have been
satisfied:

(i)

the Administrative Agent shall have received executed signature pages from
Extended Revolver Lenders for Extended Revolving Commitments in an aggregate
principal amount of at least $145,000,000;

(ii)

the Company shall have paid to the Administrative Agent for the benefit of each
Lender (whether or not such Lender is an Extended Revolving Lender or otherwise)
which has executed and delivered a counterpart hereof as provided in following
clause (vii) on or prior to 5:00 p.m. on June 6, 2011, an amendment fee in an
amount equal to 0.25% of the Revolving Commitment of such Lender as in effect on
such time and date;

(iii)

to the extent the condition in clause (i) above is satisfied , the Company shall
have paid to each Extended Revolving Lender an initial yield payment equal to
0.25% of the Extended Revolving Commitment of such Extended Revolving Lender on
the Third Amendment Effective Date, with such payment being earned by, and
payable to, such Extended Revolving Lender on the Third Amendment Effective Date
(it being understood that for tax purposes only the initial yield payment shall
be treated as a payment described in Treas. Reg. Section 1.1273-2(g)(2));

(iv)

the Administrative Agent shall have received a certificate or certificates
executed by a Responsible Officer of the Company dated the Third Amendment
Effective Date stating that both before and immediately after giving effect to
this Third Amendment and all amendments to the Credit Agreement and other Credit
Documents, and other transactions contemplated to occur on the Third Amendment
Effective Date, (A) each of the Credit Parties is Solvent, (B) no Default or
Event of Default exists, (C) all representations and warranties contained herein
and in the other Credit Documents are true and correct in all material respects,
and (D) the Credit Parties are in compliance with each of the financial
covenants set forth in Section 5.9 of the Credit Agreement (as amended hereby);

(v)

the Administrative Agent shall have received (A) true and complete copies of
resolutions of the board of directors of each of the Borrowers and Alliance AG
approving and authorizing the execution, delivery and performance of the Credit
Agreement and the Credit Documents, in each case as modified by this Third
Amendment, certified as of the Third Amendment Effective Date by a Responsible
Officer, secretary or assistant secretary of each such party as being in full
force and effect without modification or amendment and (B) good standing
certificates (or the equivalent thereof) for each of the Borrowers and Alliance
AG from each jurisdiction in which such Borrower or Alliance AG, as the case may
be, is organized;





- 2 -






(vi)

the Administrative Agent shall have received (A) an opinion (including an
opinion as to no conflict with the Senior Notes Documents and the Credit
Agreement (as in effect immediately prior to giving effect to the Third
Amendment)) from Robinson, Bradshaw & Hinson, P.A., U.S. counsel to the Credit
Parties, (B) an opinion of Clifford Chance LLP, special Dutch legal advisor to
the Dutch Borrower, (C) an opinion of Bär & Karrer, special Swiss legal advisor
to Alliance AG, in each case addressed to the Administrative Agent and each of
the Lenders party to the Credit Agreement on the Third Amendment Effective Date
and dated the Third Amendment Effective Date covering such matters incidental to
this Third Amendment and the transactions contemplated hereby as the
Administrative Agent may reasonably request;

(vii)

the Borrowers, Alliance AG, each Extended Revolving Lender (if any) and the
Lenders constituting the Required Lenders and the Administrative Agent shall
have signed a counterpart hereof (whether the same or different counterparts)
and shall have delivered (including by way of facsimile or other electronic
transmission) the same to White & Case LLP, 1155 Avenue of the Americas, New
York, NY 10036 Attention:  Patrice Antoine (facsimile number:  212-354-8113 /
e-mail address: pantoine@whitecase.com);

(viii)

each Credit Party shall have delivered such documents and agreements, and taken
such other actions, as the Administrative Agent may reasonably request in order
to create, continue or maintain the effectiveness of each Guaranty and the
security interests of the Administrative Agent in the Collateral and the
perfection thereof;

(ix)

all outstanding Swingline Loans under, and as defined in, the Credit Agreement
shall have been repaid in full and all accrued but unpaid interest thereon
accruing prior to the Third Amendment Effective Date shall have been paid in
accordance with the terms of the Credit Agreement; and

(x)

the Borrower shall have paid to the Administrative Agent all fees, costs and
expenses (including, without limitation, legal fees and expenses of White and
Case LLP) payable to the Administrative Agent to the extent due under the Credit
Agreement,

provided that, to the extent all conditions under this Section 6 (other than
clauses (i) and (iii) above) are satisfied by June 6, 2011, (x) Part I of this
Third Amendment is hereby automatically amended on such date by deleting
Sections 1, 2 and 3 appearing therein and inserting in lieu thereof the
following new Section 1 “1. The Credit Agreement is hereby amended as set forth
in Annex II hereto” and (y) this Third Amendment (as amended by the preceding
clause (x)) shall become effective on such date and the Third Amendment
Effective Date shall be deemed to have occurred.

7.

This Third Amendment constitutes a “Credit Document” for purposes of the Credit
Agreement and the other Credit Documents.  No provision of this Third Amendment
may be amended, modified, waived or supplemented, except as provided in Section
9.1 of the Credit Agreement.

8.

By executing and delivering a copy hereof, each Credit Party (a) consents to the
terms of this Third Amendment and the Credit Documents (as modified by this
Third Amendment), (b) reaffirms all of its obligations and liabilities under
each Credit Document (as such Credit Documents are modified by this Third
Amendment), all of which obligations and liabilities shall remain in full force
and effect and (c) hereby agrees that all Credit Party Obligations of the Credit
Parties shall be fully guaranteed pursuant to the Guarantees and shall be fully
secured pursuant to the Credit Documents, in each case in accordance with the
respective terms and provisions thereof and that this Third Amendment does not
in any manner constitute a novation of any Credit Party Obligations under any of
the Credit Documents.

9.

The Parties hereby confirm and agree that, at the time of the entering into the
deed of share pledge between Intabex Netherlands B.V. as pledgor, Alliance One
International Tabak B.V. as company and Deutsche Bank Trust Company Americas as
pledgee and the deed of share pledge between International Tobacco Funding,
S.L.U. as pledgor, Intabex Netherlands B.V. as company and Deutsche Bank Trust
Company Americas as pledgee (the “Deeds”), it was their intention (and it is
still their intention and agreement) that:

(i)

the security rights created pursuant to the Deeds secure the Secured Obligations
(as defined in the Deeds) corresponding to any obligations of a Debtor (as
defined in the Deeds) to a Secured Party (as defined in the Deeds) under any
Finance Document (as defined in the Deeds) as they may be so varied, amended,
modified or restated from time to time (however fundamentally and whether or not
more onerously, including any change in the purpose of, extension of, or any
increase in any facility or the addition of any facility under them) including
but not limited to any obligations of a Debtor to a Secured Party under the
Credit Agreement as amended by this Third Amendment; and

(ii)

the validity and enforceability of the security rights created under the Deeds
will not be affected by this Third Amendment and that those security rights are
and remain valid and in full force and effect in respect of the Secured
Obligations (which include, but are not limited to, the corresponding
obligations to any obligations of a Debtor to a Secured Party under the Credit
Agreement as amended by this Third Amendment).





- 3 -






10.

For the purposes of Section 5.12(i) of the Credit Agreement as amended by this
Third Amendment, attached hereto is Schedule 1.1.

11.

From and after the Third Amendment Effective Date, all references in the Credit
Agreement and each of the other Credit Documents to the Credit Agreement shall
be deemed to be references to the Credit Agreement as modified hereby.





- 4 -







[SIGNATURE PAGES TO FOLLOW]





- 5 -













IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Third Amendment as of the date first
written above.




COMPANY:

ALLIANCE ONE INTERNATIONAL, INC.







By:

/s/ Joel Thomas______________________

Name:

Joel Thomas

Title:

Vice President & Treasurer







By:

/s/ B. Lynne Finney___________________

Name:

B. Lynne Finney

Title:

Assistant Treasurer




DUTCH BORROWER:

INTABEX NETHERLANDS B.V.







By:

/s/ Joel Thomas______________________

Name:

Joel Thomas

Title:

Authorized Signer







By:

/s/ B. Lynne Finney___________________

Name:

B. Lynne Finney

Title:

Authorized Signer




FOREIGN GUARANTOR:

ALLIANCE ONE INTERNATIONAL AG







By:

/s/ Joel Thomas______________________

Name:

Joel Thomas

Title:

Authorized Signer







By:

/s/ B. Lynne Finney___________________

Name:

B. Lynne Finney

Title:

Authorized Signer





Signature page to Third Amendment

- 6 -







Each of the undersigned, each being a pledgor of certain Pledged Foreign
Subsidiaries hereby consents to the entering into of the Third Amendment and
agrees to the provisions thereof.




INTERNATIONAL TOBACCO FUNDING, S.L., as a pledgor







By:

/s/ Jose Maria Costa Garcia______________

Name:

Jose Maria Costa Garcia

Title:

Chairman







By:

/s/ Luis Azua Brea_____________________

Name:

Luis Azua Brea

Title:

Director




[signatures continue on following page]





Signature page to Third Amendment

- 7 -










INTABEX NETHERLANDS B.V., as a pledgor







By:

/s/ Joel Thomas______________________

Name:

Joel Thomas

Title:

Authorized Signer







By:

/s/ B. Lynne Finney___________________

Name:

B. Lynne Finney

Title:

Authorized Signer







[signatures continue on following page]





Signature page to Third Amendment

- 8 -










ALLIANCE ONE INTERNATIONAL TABAK B.V., as a pledgor







By:

/s/ Joel Thomas______________________

Name:

Joel Thomas

Title:

Authorized Signer







By:

/s/ B. Lynne Finney___________________

Name:

B. Lynne Finney

Title:

Authorized Signer







[signatures continue on following page]





Signature page to Third Amendment

- 9 -










ALLIANCE ONE INTERNATIONAL AG, as a pledgor







By:

/s/ Joel Thomas______________________

Name:

Joel Thomas

Title:

Authorized Signer







By:

/s/ B. Lynne Finney___________________

Name:

B. Lynne Finney

Title:

Authorized Signer







[signatures continue on following page]





Signature page to Third Amendment

- 10 -










STANDARD COMMERCIAL AG, as a pledgor







By:

/s/ Joel Thomas______________________

Name:

Joel Thomas

Title:

Authorized Signer







By:

/s/ B. Lynne Finney___________________

Name:

B. Lynne Finney

Title:

Authorized Signer







[signatures continue on following page]





Signature page to Third Amendment

- 11 -










STANDARD COMMERCIAL TOBACCO COMPANY (UK) LIMITED, as a pledgor







By:

/s/ Jose Maria Costa___________________

Name:

Jose Maria Costa

Title:

Director







[signatures continue on following page]





Signature page to Third Amendment

- 12 -










ALLIANCE ONE INTERNATIONAL, INC., as a pledgor







By:

/s/ Joel Thomas______________________

Name:

Joel Thomas

Title:

Authorized Signer







By:

/s/ B. Lynne Finney___________________

Name:

B. Lynne Finney

Title:

Authorized Signer







[signatures continue on following page]





Signature page to Third Amendment

- 13 -










DEUTSCHE BANK TRUST COMPANY AMERICAS







_______________________________,

as Administrative Agent, as Swingline Lender, as Issuing Lender and as a Lender







By:

/s/ Carin Keegan______________________

Name:

Carin Keegan

Title:

Director







By:

/s/ Marguerite Sutton___________________

Name:

Marguerite Sutton

Title:

Director





Signature page to Third Amendment

- 14 -







SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST REFERENCED ABOVE, AMONG ALLIANCE ONE INTERNATIONAL, INC., INTABEX
NETHERLANDS B.V., ALLIANCE ONE INTERNATIONAL AG, VARIOUS LENDERS AND DEUTSCHE
BANK TRUST COMPANY AMERICAS,  AS  ADMINISTRATIVE   AGENT




By executing the signature page below:



A.

as an existing Revolving Lender that is an Extended Revolving Lender, the
undersigned institution agrees (i) to the terms of the Third Amendment and the
Credit Agreement (as modified by the Third Amendment) and (ii) on the terms and
subject to the conditions set forth in the Third Amendment and the Credit
Agreement (as modified by the Third Amendment), to extend and convert all or a
portion of its Existing Revolving Commitment (and related Existing Revolving
Exposure) in the aggregate amount set forth below under the heading “Amount of
Existing Revolving Commitment to be Extended”, together with all related
Revolving Exposure;

B.

as an existing Revolving Lender that is a Non-Extended Revolving Lender, the
undersigned institution agrees to the terms of the Third Amendment and the
Credit Agreement (as modified by the Third Amendment), but NOT to extend and
convert any of its Existing Revolving Commitment (and related Existing Revolving
Exposure) into Extended Revolving Commitments (and related Revolving Exposure).

 





Signature page to Third Amendment

- 15 -










SIGNATURE PAGE FOR EXTENDED REVOLVING LENDER




NAME OF LENDER: AGFIRST FARM CREDIT BANK




Executing as an EXTENDED REVOLVING LENDER:







By: /s/ Steven J. O’Shea____________________
Name: Steven J. O’Shea
Title:   Vice President




For any Lender requiring a second signature line:







By: ____________________________________
Name:
Title:







Principal amount of Existing Revolving Commitment held by Extended Revolving
Lender

Amount of Existing Revolving Commitment to be Extended




$22,800,000.00




$22,800,000.00








Signature page to Third Amendment

- 16 -




SIGNATURE PAGE FOR EXTENDED REVOLVING LENDER




NAME OF LENDER: Badgerland Financial, FLCA




Executing as an EXTENDED REVOLVING LENDER:







By: /s/ Kenneth H. Rue______________________
Name: Kenneth H. Rue
Title:   VP Loan Participations & Capital Markets




For any Lender requiring a second signature line:







By: ____________________________________
Name:
Title:







Principal amount of Existing Revolving Commitment held by Extended Revolving
Lender

Amount of Existing Revolving Commitment to be Extended




$12,000,000.00




$12,000,000.00








Signature page to Third Amendment

- 17 -




SIGNATURE PAGE FOR EXTENDED REVOLVING LENDER




NAME OF LENDER: BNP Paribas




Executing as an EXTENDED REVOLVING LENDER:







By: /s/ Stephen R. Staples, Jr.________________
Name: Stephen R. Staples, Jr.
Title:   Managing Director




For any Lender requiring a second signature line:







By: /s/ Jeffry S. Millican____________________
Name: Jeffry S. Millican
Title:  Director







Principal amount of Existing Revolving Commitment held by Extended Revolving
Lender

Amount of Existing Revolving Commitment to be Extended




$32,200,000.00




$32,200,000.00








Signature page to Third Amendment

- 18 -




SIGNATURE PAGE FOR EXTENDED REVOLVING LENDER




NAME OF LENDER: CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH




Executing as an EXTENDED REVOLVING LENDER:







By: /s/ Christopher Reo Day_________________
Name: Christopher Reo Day
Title:   Vice President




For any Lender requiring a second signature line:







By: /s/ Sanja Gazahi_______________________
Name: Sanja Gazahi
Title:   Associate







Principal amount of Existing Revolving Commitment held by Extended Revolving
Lender

Amount of Existing Revolving Commitment to be Extended




$35,000,000.00




$35,000,000.00








Signature page to Third Amendment

- 19 -




SIGNATURE PAGE FOR EXTENDED REVOLVING LENDER




NAME OF LENDER: Deutsche Bank Trust Company Americas




Executing as an EXTENDED REVOLVING LENDER:







By: /s/ Carin Keegan_______________________
Name: Carin Keegan
Title:   Director




For any Lender requiring a second signature line:







By: /s/ Erin Morrissey______________________
Name: Erin Morrissey
Title:   Director







Principal amount of Existing Revolving Commitment held by Extended Revolving
Lender

Amount of Existing Revolving Commitment to be Extended




$35,000,000.00




$35,000,000.00








Signature page to Third Amendment

- 20 -




SIGNATURE PAGE FOR EXTENDED REVOLVING LENDER




NAME OF LENDER: GOLDMAN SACHS BANK USA




Executing as an EXTENDED REVOLVING LENDER:







By: /s/ Allison O’Connor___________________
Name: Allison O’Connor
Title:   Authorized Signatory




For any Lender requiring a second signature line:







By: ____________________________________
Name:
Title:







Principal amount of Existing Revolving Commitment held by Extended Revolving
Lender

Amount of Existing Revolving Commitment to be Extended




$100,000.00




$100,000.00








Signature page to Third Amendment

- 21 -




SIGNATURE PAGE FOR EXTENDED REVOLVING LENDER




NAME OF LENDER: ING Bank N.V.




Executing as an EXTENDED REVOLVING LENDER:







By: /s/ Diederik Schut________________________
Name: Diederik Schut
Title:   Director




For any Lender requiring a second signature line:







By: /s/ Lars Vriens__________________________
Name: Lars Vriens
Title:   Managing Director







Principal amount of Existing Revolving Commitment held by Extended Revolving
Lender

Amount of Existing Revolving Commitment to be Extended




$50,000,000.00




$50,000,000.00








Signature page to Third Amendment

- 22 -




SIGNATURE PAGE FOR EXTENDED REVOLVING LENDER




NAME OF LENDER: NATIXIS, New York Branch




Executing as an EXTENDED REVOLVING LENDER:







By: /s/ Stephen A. Jendras_____________________
Name: Stephen A. Jendras
Title:   Managing Director




For any Lender requiring a second signature line:







By: /s/ Alisa Trani__________________________
Name: Alisa Trani
Title:   Vice President







Principal amount of Existing Revolving Commitment held by Extended Revolving
Lender

Amount of Existing Revolving Commitment to be Extended




$44,900,000.00




$44,900,000.00








Signature page to Third Amendment

- 23 -




SIGNATURE PAGE FOR EXTENDED REVOLVING LENDER




NAME OF LENDER: Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A. “Rabobank
Nederland”, New York Branch




Executing as an EXTENDED REVOLVING LENDER:







By: /s/ Theodore W. Cox_____________________
Name: Theodore W. Cox
Title:   Executive Director




For any Lender requiring a second signature line:







By: /s/ Brett Delfino________________________
Name: Brett Delfino
Title:   Executive Director







Principal amount of Existing Revolving Commitment held by Extended Revolving
Lender

Amount of Existing Revolving Commitment to be Extended




$38,000,000.00




$38,000,000.00











Signature page to Third Amendment

- 24 -




SIGNATURE PAGE FOR EXTENDED REVOLVING LENDER




NAME OF LENDER: Standard Chartered Bank




Executing as an EXTENDED REVOLVING LENDER:







By: /s/ James Hughes_______________________
Name: James Hughes
Title:   Director, Head of Loan Distribution




For any Lender requiring a second signature line:







By: /s/ Robert Reddington____________________
Name: Robert Reddington
Title:   Credit Documentation Manager







Principal amount of Existing Revolving Commitment held by Extended Revolving
Lender

Amount of Existing Revolving Commitment to be Extended




$20,000,000.00




$20,000,000.00








Signature page to Third Amendment

- 25 -
















ANNEX I




Amendments to the Credit Agreement




[See Attached]








- 26 -










ANNEX I

Amendments to the Credit Agreement




1.

Section 1.1 of the Credit Agreement is hereby amended by inserting the following
definitions in the appropriate alphabetical order:

“Allocable Revolving Percentage” shall mean, at any time, (a) with respect to
the Non-Extended Revolving Commitments or the Non-Extended Revolving Lenders,
the percentage of the Revolving Commitments represented at such time by the
Non-Extended Revolving Commitments and (b) with respect to the Extended
Revolving Commitments or the Extended Revolving Lenders, the percentage of the
Revolving Commitments represented at such time by the Extended Revolving
Commitments; provided that if any such Revolving Commitment, Non-Extended
Revolving Commitment or Extended Revolving Commitment, as the case may be, has
been terminated, then the Allocable Revolving Percentage of each applicable
Lender shall be determined based on the Allocable Revolving Percentage of such
Lender immediately prior to such termination and after giving effect to any
subsequent assignments made pursuant to the terms hereof.

 “Existing Revolving Commitment” shall mean, with respect to each Revolving
Lender, the Revolving Commitment of such Revolving Lender as defined in this
Agreement, and as in effect, in each case immediately prior to giving effect to
the Third Amendment Effective Date.

 “Existing Revolving Exposure” shall mean, as to each Revolving Lender, the sum
of such Revolving Lender’s Revolving Commitment Percentage of the aggregate
principal amount of outstanding Revolving Loans plus outstanding Swingline Loans
plus outstanding LOC Obligations, in each case, as defined in this Agreement,
and as in effect, in each case immediately prior to giving effect to the Third
Amendment Effective Date.

 “Existing Revolving Loan” shall mean, with respect to each Revolving Lender,
each Revolving Loan of such Revolving Lender as defined in this Agreement, and
as in effect, in each case immediately prior to giving effect to the Third
Amendment Effective Date.

 “Extended Maturity Date” shall mean March 31, 2013.

 “Extended Revolving Commitment” shall mean, with respect to each Revolving
Lender, the commitment of such Revolving Lender to make Revolving Loans in an
aggregate principal amount at any one time outstanding not to exceed the amount
of such Revolving Lender’s Existing Revolving Commitment subject to a Revolver
Extension Election or the amount in the Assignment and Assumption relating to
Extended Revolving Commitments  pursuant to which such Lender becomes a party
hereto on or after the Third Amendment Effective Date, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement,
including, if applicable, pursuant to Section 2.5 or 2.23.  

 “Extended Revolving Commitment Percentage” shall mean, with respect to each
Revolving Lender at any time a fraction (expressed as a percentage, carried out
to the ninth decimal place), the numerator of which is the amount of the
Extended Revolving Commitment of such Revolving Lender at such time and the
denominator of which is the amount of the Extended Revolving Commitments of all
Revolving Lenders at such time; provided that if such Extended Revolving
Commitment has been terminated, then the Extended Revolving Commitment
Percentage of each Revolving Lender shall be determined based on the Extended
Revolving Commitment Percentage of such Revolving Lender immediately prior to
such termination and after giving effect to any subsequent assignments made
pursuant to the terms hereof.

 “Extended Revolving Committed Amount” shall mean, on the Third Amendment
Effective Date, $290,000,000 as such amount may be adjusted from time to time in
accordance with this Agreement, including, if applicable, pursuant to Section
2.5 or 2.23.

“Extended Revolving Lender” shall mean, as of any date of determination, a
Lender holding an Extended Revolving Commitment, a portion of the outstanding
Extended Revolving Loans and/or a participation in any outstanding Swingline
Loans and/or outstanding LOC Obligations relating to Extended Revolving
Commitments, in each case, on such date.

 “Extended Revolving Loans” shall mean a Revolving Loan made by an Extended
Revolving Lender pursuant to its Extended Revolving Commitment.

 “Leaseholds” of any Person shall mean all right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

 “Mortgage” shall mean a mortgage, leasehold mortgage, deed of trust, leasehold
deed of trust, deed to secure debt, leasehold deed to secure debt, debenture or
similar security instrument.





- 27 -




 “Mortgage Policy” shall mean a Lender’s title insurance policy (Form 2006).

 “Mortgaged Property” shall mean any Real Property owned or leased by the
Company or any of its Subsidiaries which is encumbered (or required to be
encumbered) by a Mortgage pursuant to the terms hereof.

“Non-Extended Maturity Date” shall mean September 30, 2012.

“Non-Extended Revolving Commitment” shall mean, with respect to each Revolving
Lender, the commitment of such Revolving Lender to make Revolving Loans in an
aggregate principal amount at any one time outstanding not to exceed (i) an
amount equal to the sum of (x) the Existing Revolving Commitment of such
Revolving Lender on the Third Amendment Effective Date (immediately prior to
giving effect thereto) minus (y) if such Revolving Lender is an Extended
Revolving Lender, the amount of such Revolving Lender’s Existing Revolving
Commitment subject to a Revolver Extension Election or (ii) the amount in the
Assignment and Assumption relating to Non-Extended Revolving Commitments
pursuant to which such Revolving Lender becomes a party hereto on or after the
Third Amendment Effective Date, as applicable, in each case as such amount may
be adjusted from time to time in accordance with this Agreement, including, if
applicable, pursuant to Section 2.5.  

“Non-Extended Revolving Commitment Percentage” shall mean, with respect to each
Revolving Lender at any time a fraction (expressed as a percentage, carried out
to the ninth decimal place), the numerator of which is the amount of the
Non-Extended Revolving Commitment of such Revolving Lender at such time and the
denominator of which is the amount of the Non-Extended Revolving Commitments of
all Revolving Lenders at such time; provided that if such Non-Extended Revolving
Commitment has been terminated, then the Non-Extended Revolving Commitment
Percentage of each Revolving Lender shall be determined based on the
Non-Extended Revolving Commitment Percentage of such Revolving Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof.

“Non-Extended Revolving Committed Amount” shall mean, on the Third Amendment
Effective Date, $0 as such amount may be adjusted from time to time in
accordance with this Agreement, including, if applicable, pursuant to Section
2.5.

“Non-Extended Revolving Lender” shall mean, as of any date of determination, a
Lender holding a Non-Extended Revolving Commitment, a portion of the outstanding
Non-Extended Revolving Loans and/or a participation in any outstanding Swingline
Loans and/or outstanding LOC Obligations relating to Non-Extended Revolving
Commitments, in each case, on such date.

“Non-Extended Revolving Loans” shall mean a Revolving Loan made by a
Non-Extended Revolving Lender pursuant to its Non-Extended Revolving Commitment.

“Other Allocable Percentage” shall mean, at any time, (a) with respect to any
Non-Extended Revolving Lender (or its Non-Extended Revolving Commitment (and
related Revolving Exposure)), its Non-Extended Revolving Commitment Percentage
and (b) with respect to any Extended Revolving Lender (or its Extended Revolving
Commitment (and related Revolving Exposure)), its Extended Revolving Commitment
Percentage; provided that if such Extended Revolving Commitment or Non-Extended
Revolving Commitment, as the case may be, has been terminated, then the Other
Allocable Percentage of each applicable Lender shall be determined based on the
Other Allocable Percentage of such Lender immediately prior to such termination
and after giving effect to any subsequent assignments made pursuant to the terms
hereof.

“Permitted Encumbrance” shall mean, with respect to any Mortgaged Property, (i)
the liens securing ad valorem real estate taxes and assessments by any taxing
authority for the year in which the Mortgage Policy is issued and subsequent
years, which are not yet due and payable (ii) all restrictions, covenants,
conditions, easements, zoning restrictions and other matters of record affecting
the Mortgaged Property, in each case not securing Indebtedness and which do not
materially impair  the value of the Mortgaged Property or the operations
conducted on the Mortgaged Property; and (iii) such state of facts as are
disclosed by the survey to be delivered pursuant to Section 5.12(d) and which do
not materially impair the  value of the Mortgaged Property or the operations
conducted on the Mortgaged Property.

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds, in
each case located in the United States (including any state or territory
thereof) and on which a Value Added Processing Facility is located, being
constructed or, to the extent such property is acquired or leased after the
Third Amendment Effective Date, intended to be constructed.

 “Revolver Extension Election” shall mean an election by a Revolving Lender
provided in accordance with the procedures set forth in the Third Amendment to
have all or a portion of its Existing Revolving Commitment (together with all
related Revolving Exposure) converted into an Extended Revolving Commitment (and
related Revolving Exposure, as applicable) pursuant to Section 1 of Part I of
the Third Amendment.





- 28 -




“Revolving Exposure” shall mean, at any time, as to each Revolving Lender, the
sum of the outstanding principal amount of such Revolving Lender’s Revolving
Loans at such time and its Revolving Commitment Percentage of the LOC
Obligations and the outstanding Swingline Loans at such time.

“Specified Default” shall mean any Event of Default or Default under Section
7.1(a) or (e).

“Third Amendment” shall mean the Third Amendment to Credit Agreement dated as of
June 6, 2011 by and among the Borrowers, Alliance AG, the Lenders party thereto
and the Administrative Agent.

“Third Amendment Effective Date” shall have the meaning provided in the Third
Amendment.

“Unutilized Extended Revolving Loan Commitment Amount” shall mean, with respect
to any Extended Revolving Lender at any time, such Extended Revolving Lender’s
portion of the Extended Revolving Committed Amount at such time less the sum of
(i) the aggregate outstanding principal amount of all Extended Revolving Loans
made by such Extended Revolving Lender at such time, (ii) such Extended
Revolving Lender’s Extended Revolving Commitment Percentage of the Allocable
Revolving Percentage of the LOC Obligations outstanding at such time and (iii)
solely in the case the Revolving Lender that is the Swingline Lender, its
Extended Revolving Commitment Percentage of the Allocable Revolving Percentage
of the aggregate outstanding principal amount of Swingline Loans at such time.

“Unutilized Non-Extended Revolving Loan Commitment Amount” shall mean, with
respect to any Non-Extended Revolving Lender at any time, such Non-Extended
Revolving Lender’s portion of the Non-Extended Revolving Committed Amount at
such time less the sum of (i) the aggregate outstanding principal amount of all
Non-Extended Revolving Loans made by such Non-Extended Revolving Lender at such
time, (ii) such Non-Extended Revolving Lender’s Non-Extended Revolving
Commitment Percentage of the Allocable Revolving Percentage of the LOC
Obligations outstanding at such time and (iii) solely in the case the
Non-Extended Revolving Lender that is the Swingline Lender, its Non-Extended
Revolving Commitment Percentage of the Allocable Revolving Percentage of the
aggregate outstanding principal amount of Swingline Loans at such time.

“Value Added Processing Facility” shall mean any tobacco processing facility of
the type identified by the Company to the Administrative Agent prior to the
Third Amendment Effective Date as the “Value Added Processing Facility”, located
in North America and first built or acquired by the Company or any of its
Subsidiaries after the Third Amendment Effective Date.

“WLT” shall mean World Leaf Tobacco, which, to the extent formed, will at all
times be a wholly owned subsidiary of Alliance AG ; provided that, to the extent
reasonably requested by the Company for the purposes of providing a pledge of
the equity interests in WLT, Alliance AG may form a direct wholly owned
subsidiary which shall be a passive holding company whose sole material assets
shall consist of 100% of the equity interests in World Leaf Tobacco, with such
passive holding company and World Leaf Tobacco being collectively referred to
herein as "WLT".

2.

The definition of “Applicable Percentage” appearing in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“Applicable Percentage” shall mean, at any time:

(a)

with respect to Non-Extended Revolving Loans and Commitment Fees and Letter of
Credit fees relating to the Non-Extended Revolving Commitments, the rate set
forth below opposite the applicable Level then in effect, and based on the
Consolidated Interest Coverage Ratio as follows:

Level

Consolidated Interest Coverage Ratio

Applicable Percentage for Non-Extended Revolving Loans

Commitment Fee
relating to Non-Extended Revolving Commitments

Alternate Base Rate Margin

LIBOR Rate Margin and Letter of Credit Fees relating to Non-Extended Revolving
Commitments

I

< 1.75 to 1.0

2.00%

3.00%

0.75%

II

³ 1.75 to 1.0 but
< 2.25 to 1.0

1.75%

2.75%

0.75%

III

³ 2.25 to 1.0 but           < 2.75 to 1.0

1.50%

2.50%

0.75%

IV

³ 2.75 to 1.0

1.25%

2.25%

0.75%








- 29 -






(b)

with respect to Extended Revolving Loans and Commitment Fees and Letter of
Credit fees relating to the Extended Revolving Commitments, the rate set forth
below opposite the applicable Level then in effect, and based on the
Consolidated Interest Coverage Ratio as follows:

Level

Consolidated
Interest Coverage Ratio

Applicable Percentage for Extended        Revolving Loans

Commitment Fee relating to Extended Revolving Commitments

Alternate Base Rate Margin

LIBOR Rate Margin and Letter of Credit Fees relating to Extended Revolving
Commitments

I

< 1.75 to 1.0

3.00%

4.00%

1.00%

II

³ 1.75 to 1.0 but
< 2.25 to 1.0

2.75%

3.75%

1.00%

III

³ 2.25 to 1.0 but           < 2.75 to 1.0

2.50%

3.50%

1.00%

IV

³ 2.75 to 1.0

2.25%

3.25%

1.00%




The initial Applicable Percentages for Revolving Loans, Letter of Credit Fees
and the Commitment Fee shall be those set forth in Level III until the Interest
Determination Date occurring after the delivery of the officer’s compliance
certificate pursuant to Section 5.2(b) for the fiscal quarter ending December
31, 2009.  The Applicable Percentage shall, in each case, be determined and
adjusted quarterly on the date five (5) Business Days after the date on which
the Administrative Agent has received from the Company the annual or quarterly
financial information and certifications required to be delivered to the
Administrative Agent and the Lenders in accordance with the provisions of
Sections 5.1(a) and (b) and Section 5.2(b), in each case with respect to a
fiscal quarter or fiscal year ending on or after December 31, 2009 (each an
“Interest Determination Date”).  Such Applicable Percentage shall be effective
from such Interest Determination Date until the next such Interest Determination
Date.  After the Effective Date, if the Company shall fail to provide the annual
or quarterly financial information and certifications in accordance with the
provisions of Sections 5.1(a) and (b) and Section 5.2(b), the Applicable
Percentage from the date five (5) Business Days after the date by which the
Company was so required to provide such financial information and certifications
to the Administrative Agent and the Lenders, shall, in each case, be based on
Level I until such time as such information and certifications are provided,
whereupon the Level shall be determined by the then current Consolidated
Interest Coverage Ratio (it being understood that, in the case of any late
delivery of the financial statements and officer’s certificate as so required,
any reduction in the Applicable Percentage shall apply only from and after the
date of the delivery of the complying financial statements and officer’s
certificate).  In the event that any financial statement or certification
delivered pursuant to  Section 5.1 or Section 5.2(b) is shown to be inaccurate
(regardless of whether this Agreement or any Revolving Commitments are in effect
when such inaccuracy is discovered), and such inaccuracy, if corrected, would
have led to the application of a higher Applicable Percentage for any period (an
“Applicable Period”) than the Applicable Percentage applied for such Applicable
Period, and only in such case, then the Company shall immediately (i) deliver to
the Administrative Agent a corrected compliance certificate for such Applicable
Period, and (ii) determine the Applicable Percentage for such Applicable Period
based upon the corrected compliance certificate, and (iii) then for all purposes
of this Agreement, the “Applicable Percentage” for any day occurring within the
Applicable Period shall retroactively be deemed to be the relevant percentage as
based upon the accurately determined Consolidated Interest Coverage Ratio for
such Applicable Period; and any shortfall in the interest or fees theretofore
paid by the Applicable Borrower for the relevant Applicable Period pursuant to
Sections 2.1(d), 2.2(c), 2.4(a) and 2.4(b) as a result of the miscalculation of
the Consolidated Interest Coverage Ratio shall be deemed to be (and shall be)
due and payable under the relevant provisions of Sections 2.1(d), 2.2(c), 2.4(a)
and 2.4(b), as applicable, at the time the interest or fees for such Applicable
Period were required to be paid pursuant to said Section (and shall remain due
and payable until paid in full, together with all amounts owing under Section
2.7, in accordance with the terms of this Agreement).

It is understood and agreed that (x) the “Applicable Percentage” (as defined
herein immediately prior to giving effect to the Third Amendment Effective Date)
shall apply for all periods prior to the Third Amendment Effective Date, and (y)
the “Applicable Percentage” (as defined herein immediately after giving effect
to the Third Amendment Effective Date) shall apply for all periods on and after
the Third Amendment Effective Date.








- 30 -






3.

The definition of “Collateral” appearing in Section 1.1 of the Credit Agreement
is hereby amended and restated in its entirety as follows:

“Collateral” shall mean a collective reference to the collateral that is
identified in, and at any time will be covered by, any Security Document and any
other collateral that may from time to time secure any Credit Party Obligations.

4.

The definition of “Commitment Period” appearing in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“Commitment Period” shall mean (a) with respect to the Non-Extended Revolving
Commitment, the period from and including the Effective Date to but not
including the Non-Extended Maturity Date, and (b) with respect to the Extended
Revolving Commitment, the period from and including the Effective Date to but
not including the Extended Maturity Date.

5.

The definition of “Consolidated EBIT” appearing in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“Consolidated EBIT” shall mean, as of the last day of any fiscal quarter of the
Company for the Calculation Period ending on such date, the sum (without
duplication) of (a) Consolidated Net Income plus (b) to the extent included in
the determination of such Consolidated Net Income, (i) Consolidated Income Tax
Expense plus (ii) Consolidated Interest Expense minus (iii) any extraordinary
items of gain minus (iv) any items of gain attributable to Financial Accounting
Standards Board Statements No. 121, 123R, 133 (solely with respect to any
interest rate swap, cap or collar agreement), 142 and 144 plus (v) any items of
loss attributable to Financial Accounting Standards Board Statements No. 121,
123R, 133 (solely with respect to any interest rate swap, cap or collar
agreement), 142 and 144 plus (vi) costs and expenses incurred in connection with
exit and disposal activities associated with discontinued foreign operations, in
each case determined for the Company and its Subsidiaries on a consolidated
basis in accordance with GAAP, provided that (I) the amounts as set forth in the
immediately succeeding sentence may be added back pursuant to this clause (vi),
and (II) not more than $5,000,000 in the aggregate for all fiscal quarters from
and including the fiscal year ended June 30, 2009, may be added back pursuant to
this clause (vi) plus (vii) the Permitted Allowance, provided that (I) the
amounts as set forth in the immediately succeeding sentence may be added back
pursuant to this clause (vii), and (II) not more than $25,000,000 in the
aggregate for all fiscal quarters from and including the fiscal quarter ended
June 30, 2009 (but also not more than $12,500,000 of such aggregate amount in
any fiscal quarter from and including the fiscal quarter ended June 30, 2009)
may be added back pursuant to this clause (vii) plus (viii) out-of-pocket costs
and expenses paid in cash relating to Permitted Acquisitions and Investments, in
each case which would have been capitalized under GAAP prior to the application
of Financial Accounting Standards Board Statement No. 141(R) plus (ix) for any
fiscal quarter ending on or prior to March 31, 2012, the amount of any
restructuring and asset impairment charge deducted (and not added back) in such
period in computing Consolidated Net Income, provided that (I) not more than
$17,064,102 in the aggregate for all fiscal quarters ending on or prior to March
31, 2011, may be added back pursuant to this clause (ix) and (II) not more than
$7,935,898 in the aggregate for all fiscal quarters ending after March 31, 2011
but on or prior to March 31, 2012, may be added back pursuant to this clause
(ix) plus (x) a one-time noncash deferred compensation expense for the fiscal
quarter ended March 31, 2011, in an aggregate amount not to exceed $2,200,000
minus (xi) write-ups of the Permitted Allowance minus (xii) write downs of the
Permitted Allowance.

For the purposes of determining Consolidated EBIT of the Company, (x) the amount
that may be added back pursuant to clause (vi) above, (i) for the quarter ended
June 30, 2008 shall be $0, (ii) for the quarter ended September 30, 2008 shall
be $45,000, (iii) for the quarter ended December 31, 2008 shall be $41,000 and
(iv) for the quarter ended March 31, 2009 shall be $16,000 and (y) the amount
that may be added back pursuant to clause (vii) above, (i) for the quarter ended
June 30, 2008 shall be $0, (ii) for the quarter ended September 30, 2008 shall
be $1,251,000, (iii) for the quarter ended December 31, 2008 shall be $0 and
(iv) for the quarter ended March 31, 2009 shall be $0.

6.

The definition of “Consolidated Net Income” appearing in Section 1.1 of the
Credit Agreement is hereby amended by inserting the text “plus (c) any dividends
or distributions to the extent paid in cash by WLT to Alliance AG, the Company
or any of its Subsidiaries minus (d) for the avoidance of doubt,  to the extent
included in determining net income (or net loss) in clause (a) above, the net
income (or net loss) of WLT (other than any amounts described in clause (c)
above)” immediately after the text “not in excess of $19,450,000” appearing
therein.

7.

The definition of “Credit Documents” appearing in Section 1.1 of the Credit
Agreement is hereby amended by inserting the text “, the First Amendment, the
Second Amendment, the Third Amendment” immediately after the text “each Notice
of Conversion” appearing therein.

8.

The definition of “Incremental Revolving Commitment” appearing in Section 1.1 of
the Credit Agreement is hereby amended by (i) deleting the text “any Revolving
Commitment provided by such Lender” appearing therein and inserting the text
“any Extended Revolving Commitment provided by such Lender” in lieu thereof,
(ii) deleting the text “after the Effective Date” appearing therein and
inserting the text “after the Third Amendment Effective Date” in lieu thereof
and (iii) deleting the text “the Revolving Commitment of such Lender” appearing
therein and inserting the text “the Extended Revolving Commitment of such
Lender” in lieu thereof.





- 31 -






9.

The definition of “Interest Payment Date” appearing in Section 1.1 of the Credit
Agreement is hereby amended by (i) replacing the word “the” appearing
immediately before the text “Maturity Date” appearing therein with the word “a”
and (ii) deleting the text “and on the Maturity Date” appearing therein and
inserting in lieu thereof the text “and on (i) in the case of Alternate Base
Rate Loans made by a Non-Extended Revolving Lender pursuant to its Non-Extended
Revolving Commitment, the Non-Extended Maturity Date and (ii) in the case of
Alternate Base Rate Loans made by a Extended Revolving Lender pursuant to its
Extended Revolving Commitment, the Extended Maturity Date”.

10.

The definition of “Interest Period” appearing in Section 1.1 of the Credit
Agreement is hereby amended by deleting the text “end on such Maturity Date”
appearing in clause (iv) thereof and inserting in lieu of such text the text
“end on (i) in the case of LIBOR Rate Loans made by a Non-Extended Revolving
Lender pursuant to its Non-Extended Revolving Commitment, the Non-Extended
Maturity Date and (ii) in the case of LIBOR Rate Loans made by a Extended
Revolving Lender pursuant to its Extended Revolving Commitment, the Extended
Maturity Date”.

11.

The definition of “Maturity Date” appearing in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“Maturity Date” shall mean (a) with respect to the Non-Extended Revolving
Commitments and the Non-Extended Revolving Loans, the Non-Extended Maturity
Date, and (b) with respect to the Extended Revolving Commitments and the
Extended Revolving Loans, the Extended Maturity Date.

12

The definition of “Revolving Commitment” appearing in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“Revolving Commitment” shall mean an Extended Revolving Commitment and/or a
Non-Extended Revolving Commitment, as the context may require.

13.

The definition of “Revolving Commitment Percentage” appearing in Section 1.1 of
the Credit Agreement is hereby amended and restated in its entirety as follows:

“Revolving Commitment Percentage” shall mean, with respect to each Revolving
Lender at any time a fraction (expressed as a percentage, carried out to the
ninth decimal place), the numerator of which is the amount of the Revolving
Commitments of such Revolving Lender at such time and the denominator of which
is the amount of the Revolving Commitments of all Revolving Lenders at such
time; provided that if such Revolving Commitments have been terminated, then the
Revolving Commitment Percentage of each Revolving Lender shall be determined
based on the Revolving Commitment Percentage of such Revolving Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof.

14.

The definition of “Revolving Committed Amount” appearing in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

“Revolving Committed Amount” shall mean, at any time, the sum of (a) the
Extended Revolving Committed Amount at such time and (b) the Non-Extended
Revolving Committed Amount at such time.

15.

The definition of “Revolving Lender” appearing in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“Revolving Lender” shall mean, as of any date of determination, a Lender holding
a Revolving Commitment, a portion of the outstanding Revolving Loans and/or a
participation in any outstanding Swingline Loans and/or outstanding LOC
Obligations, in each case, on such date.

16.

The definition of “Security Document” appearing in Section 1.1 of the Credit
Agreement is hereby amended by inserting the text “, each Mortgage” immediately
after the text “shall mean the Pledge Agreements” appearing therein.

17.

The definition of “Subsidiary” appearing in Section 1.1 of the Credit Agreement
is hereby amended by inserting the following new sentence at the end thereof:

“Notwithstanding the foregoing, except for purposes of Sections 3.6, 3.9, 3.10,
3.14, 5.4(d), 5.7(b), 5.8 and 7.1(g) (and, solely for the purposes of such
Sections, any definitions used therein), WLT shall be deemed not to be a
Subsidiary of the Company or any of its Subsidiaries for purposes of this
Agreement.”

18.

The definition of “Unutilized Revolving Loan Commitment Amount” appearing in
Section 1.1 of the Credit Agreement is hereby deleted and replaced with the
following new definition of “Unutilized Existing Revolving Loan Commitment
Amount”:





- 32 -




“Unutilized Existing Revolving Loan Commitment Amount” shall mean, with respect
to any Revolving Lender at any time prior to the Third Amendment Effective Date,
such Revolving Lender’s portion of Revolving Commitment Amount at such time less
the sum of (i) the aggregate outstanding principal amount of all Revolving Loans
made by such Revolving Lender at such time, (ii) such Revolving Lender’s
Revolving Commitment Percentage of the LOC Obligations outstanding at such time
and (iii) solely in the case the Revolving Lender that is the Swingline Lender,
its Revolving Commitment Percentage of the aggregate outstanding principal
amount of Swingline Loans at such time.

19.

Section 2.1(a) of the Credit Agreement is hereby amended by (i) replacing the
text “$150,000,000” appearing therein with the text “$100,000,000”, (ii)
deleting the text “TWO HUNDRED AND SEVENTY MILLION DOLLARS ($270,000,000) (as
reduced from time to time in accordance with the terms of Section 2.5 or
increased from time to time in accordance with the terms of Section 2.23, the
“Revolving Committed Amount”)” appearing therein in and inserting the text
“Revolving Committed Amount” in lieu thereof and (iii) inserting the following
sentence immediately at the end thereof:

“For the avoidance of doubt, all Revolving Loans will be made by Revolving
Lenders (including both Extended Revolving Lenders and Non-Extended Revolving
Lenders) in accordance with their Revolving Commitment Percentage (acting as a
single class) until the Non-Extended Maturity Date; thereafter, all Revolving
Loans will be made by the Extended Revolving Lenders in accordance with their
Extended Revolving Commitment Percentage.”

20.

Section 2.1(c) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“(c)

Repayment.  The principal amount of (i) all Non-Extended Revolving Loans shall
be due and payable in full on the Non-Extended Maturity Date and (ii) all
Extended Revolving Loans shall be due and payable in full on the Extended
Maturity Date.”

21.

Section 2.1(e) of the Credit Agreement is hereby amended by inserting the text
“(with such modifications thereto as may be necessary to reflect differing
classes of Revolving Commitments)” immediately after the text “substantially in
the form of Schedule 2.1(e)” appearing therein.

22.

Section 2.2(a) of the Credit Agreement is hereby amended by (i) inserting the
text “of the Extended Revolving Commitment” immediately after the text “During
the Commitment Period” appearing therein and (ii) replacing the text
“$150,000,000” appearing therein with the text “$100,000,000”.

23.

Section 2.2(b)(ii) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“(ii)

Repayment of Swingline Loans.  The principal amount of all Swingline Loans shall
be due and payable in full on the Extended Maturity Date.  The Swingline Lender
may, at any time, in its sole discretion, by written notice to the
Administrative Borrower and the Administrative Agent, demand repayment of its
Swingline Loans by way of a Revolving Loan borrowing, in which case the
Applicable Borrower or Applicable Borrowers shall be deemed to have requested a
Revolving Loan borrowing comprised entirely of Alternate Base Rate Loans in the
amount of such Swingline Loans; provided, however, that any such demand shall
also be deemed to have been given one (1) Business Day prior to each of the
following:  (i) the Extended Maturity Date, (ii) the occurrence of any Event of
Default described in Section 7.1(e), (iii) the acceleration of the Credit Party
Obligations hereunder, whether on account of an Event of Default described in
Section 7.1(e)or any other Event of Default and (iv) the exercise of remedies in
accordance with the provisions of Section 7.2 hereof (each such Revolving Loan
borrowing made on account of any such deemed request therefor as provided herein
being hereinafter referred to as a “Mandatory Swingline Borrowing”).  The
Administrative Agent shall give notice to each Revolving Lender promptly upon
receipt from the Swingline Lender of demand for repayment of its Swingline Loans
and upon any deemed request for repayment through a Mandatory Swingline
Borrowing.  Each Revolving Lender hereby irrevocably agrees to fund its
Revolving Commitment Percentage (determined after giving effect to the
termination of the Non-Extended Revolving Commitments on the Non-Extended
Maturity Date pursuant to Section 2.5(d)) of each such Revolving Loan on the
date such notification is received if such notification is received by such
Revolving Lender at or before 12:00 Noon (New York City time), otherwise such
payment shall be made at or before 12:00 Noon (New York City time) on the next
succeeding Business Day, in each case notwithstanding (I) the amount of such
Revolving Loan may not comply with the minimum amount for borrowings of
Revolving Loans otherwise required hereunder, (II) whether any conditions
specified in Section 4.2 are then satisfied, (III) whether a Default or an Event
of Default then exists, (IV) failure of any such request or deemed request for a
Revolving Loan to be made by the Extended Maturity Date, (V) the date of such
Revolving Loan borrowing, or (VI) any reduction in the Revolving Committed
Amount or termination of the Revolving Commitments immediately prior to such
Revolving Loan borrowing or contemporaneously therewith (other than





- 33 -




the termination of the Non-Extended Revolving Commitments on the Non-Extended
Maturity Date pursuant to Section 2.5(d)).  In the event that any Mandatory
Swingline Borrowing cannot for any reason be made on the date otherwise required
above (including, without limitation, as a result of the commencement of a
proceeding under the Bankruptcy Code with respect to a Borrower) (it being
understood and agreed that a Mandatory Swingline Borrowing cannot be made, if on
the Non-Extended Maturity Date any Specified Default exists, during the period
commencing on the Non-Extended Maturity Date and ending on the first date
thereafter on which no Specified Default exists), then each Revolving Lender
hereby agrees that it shall forthwith purchase (as of the date the Mandatory
Swingline Borrowing would otherwise have occurred, but adjusted for any payments
received from the Applicable Borrower on or after such date and prior to such
purchase) from the Swingline Lender such Participation Interest in the
outstanding Swingline Loans as shall be necessary to cause each such Revolving
Lender to share in such Swingline Loans ratably based upon its respective
Revolving Commitment Percentage (determined before giving effect to any
termination of the Revolving Commitments pursuant to Section 7.2 and, if a
Specified Default has existed from and after the Non-Extended Maturity Date to
and including such time, the termination of the Non-Extended Revolving
Commitments on the Non-Extended Maturity Date pursuant to Section 2.5(d));
provided that (A) all interest payable on the Swingline Loans shall be for the
account of the Swingline Lender until the date as of which the respective
Participation Interest is purchased, (B) at the time any purchase of a
Participation Interest pursuant to this sentence is actually made, the
purchasing Revolving Lender shall be required to pay to the Swingline Lender
interest on the principal amount of such Participation Interest purchased for
each day from and including the day upon which the Mandatory Swingline Borrowing
would otherwise have occurred to but excluding the earlier to occur of (x) the
date of payment for such Participation Interest and (y) the reallocation of such
Participation Interest pursuant to clause (C) below, at the rate equal to, if
paid within two (2) Business Days of the date of the Mandatory Swingline
Borrowing, the Federal Funds Effective Rate, and thereafter at a rate equal to
the Alternate Base Rate and (C) the Participation Interest of each Non-Extended
Revolving Lender in all outstanding Swingline Loans shall automatically
terminate with respect to such Non-Extended Revolving Lender and be reallocated
in accordance with Section 2.5(d).”

24.

Section 2.2(c) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“(c)

Interest on Swingline Loans.  Subject to the provisions of Section 2.7,
Swingline Loans shall bear interest at a per annum rate equal to the Alternate
Base Rate plus the Applicable Percentage for Revolving Loans that are Alternate
Base Rate Loans (for such purpose, using the Applicable Percentage for
Non-Extended Revolving Loans with respect to a portion of the principal amount
of such Swingline Loan equal to the Allocable Revolving Percentage of the
Non-Extended Revolving Lenders of the total principal amount of such Swingline
Loan and the Applicable Percentage for Extended Revolving Loans with respect to
a portion of the principal amount of such Swingline Loan equal to the Allocable
Revolving Percentage of the Extended Revolving Lenders of the total principal
amount of such Swingline Loan).  Interest on Swingline Loans shall be payable in
arrears on each Interest Payment Date or as may be mutually agreed upon by the
Borrowers and the Swingline Lender.”

25.

Section 2.3(a) of the Credit Agreement is hereby amended by (i) inserting the
text “of the Extended Revolving Commitment” immediately after the text “during
the Commitment Period” appearing therein, (ii) inserting the text “in the manner
provided in clause (c) below” immediately after the text “and the Revolving
Lenders shall participate” appearing therein, (iii) inserting the text “(A)”
immediately after the text “provided further, that” appearing therein, and (iv)
deleting the text “beyond the date which is five (5) Business Days prior to the
Maturity Date” appearing therein and inserting the following text in lieu
thereof:

“beyond the date which is five (5) Business Days prior to the Extended Maturity
Date and (B) no Letter of Credit as originally issued or as extended shall have
a stated expiry date extend beyond the date which is five (5) Business Days
prior to the Non-Extended Maturity Date if at the time of such issuance or
extension, the aggregate stated amount of all Letters of Credit having stated
expiry dates after the Non-Extended Maturity Date, when added to the aggregate
Revolving Exposure of all Extended Revolving Lenders (exclusive of LOC
Obligations) as of such date, would exceed the aggregate amount of the Extended
Revolving Commitments then in effect”.

26.

Section 2.3(c) of the Credit Agreement is hereby amended by (i) deleting the
text “Effective Date” appearing therein and inserting the text “Third Amendment
Effective Date” in lieu thereof and (ii) inserting the text “; provided further
that the Participation Interest of each Non-Extended Revolving Lender in all
outstanding Letters of Credit shall automatically terminate with respect to such
Non-Extended Revolving Lender and be reallocated in accordance with Section
2.5(d)” immediately after the text “in each case in accordance with the
following terms” appearing therein.





- 34 -






27.

Section 2.3(d) of the Credit Agreement is hereby amended by (i) inserting the
text “(for such purpose, using the Applicable Percentage for Non-Extended
Revolving Loans with respect to a portion of the amount so paid or reimbursed by
such Issuing Lender equal to the Allocable Revolving Percentage of the
Non-Extended Revolving Lenders of the amount so paid or reimbursed by such
Issuing Lender and the Applicable Percentage for Extended Revolving Loans with
respect to a portion of the amount so paid or reimbursed by such Issuing Lender
equal to the Allocable Revolving Percentage of the Extended Revolving Lenders of
the amount so paid or reimbursed by such Issuing Lender)” immediately after the
text “the Applicable Percentage as in effect from time to time for Revolving
Loans that are maintained as Alternate Base Rate Loans” appearing therein, (ii)
inserting the text “to” immediately after the text “If the Applicable Borrower
shall fail to reimburse the Issuing Lender prior” appearing therein, (iii)
inserting the text “(determined, unless a Specified Default has existed from and
after the Non-Extended Maturity Date to and including the time such payment is
required to be made, after giving effect to the termination of the Non-Extended
Revolving Commitments on the Non-Extended Maturity Date pursuant to Section
2.5(d))” immediately after the text “the amount of such Revolving Lender’s
Revolving Commitment Percentage” appearing therein and (iv) inserting the text
“(other than, unless a Specified Default has existed from and after the
Non-Extended Maturity Date to and including the time such payment is required to
be made, the termination of the Non-Extended Revolving Commitments on the
Non-Extended Maturity Date pursuant to Section 2.5(d))” immediately after the
text “without regard to the termination of this Credit Agreement or the
Revolving Commitments hereunder” appearing therein.

28.

Section 2.3(e) of the Credit Agreement is hereby amended by (i) deleting the
text “(determined before giving effect to any termination of the Revolving
Commitments pursuant to Section 7.2)” appearing therein and inserting the text
“(determined (x) before giving effect to any termination of the Revolving
Commitments pursuant to Section 7.2 and (y) after giving effect to the
termination of the Non-Extended Revolving Commitments on the Non-Extended
Maturity Date pursuant to Section 2.5(d))” in lieu thereof, (ii) inserting the
text “(other than the termination of the Non-Extended Revolving Commitments on
the Non-Extended Maturity Date pursuant to Section 2.5(d))” immediately after
the text “after any such Letter of Credit may have been drawn upon” appearing
therein and (iii) inserting the text “(it being understood and agreed that a
Mandatory LOC Borrowing cannot be made, if on the Non-Extended Maturity Date any
Specified Default exists, during the period commencing on the Non-Extended
Maturity Date and ending on the first date thereafter on which no Specified
Default exists)” immediately after the text “(including, without limitation, as
a result of the commencement of a proceeding under the Bankruptcy Event)”
appearing therein.

29.

Section 2.4 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“Section 2.4

Fees.

(a)

Commitment Fee.  The Borrowers agree to pay to the Administrative Agent:

(i)

for the ratable benefit of each Revolving Lender (other than any Revolving
Lender which is a Defaulting Lender for the period it is a Defaulting Lender), a
commitment fee (it being understood that 50% of such commitment fees shall be
severally owing by each Borrower, with the amounts owing by each Borrower to be
guaranteed as, and to the extent, otherwise provided herein) for the period from
and including the Effective Date to but not including, the Third Amendment
Effective Date (or such earlier date on which the entire Revolving Commitment
has been terminated) with respect to such Revolving Lender’s Existing Revolving
Commitment in an aggregate amount equal to the Applicable Percentage (as in
effect immediately prior to the Third Amendment Effective Date) per annum of the
Unutilized Existing Revolving Loan Commitment Amount of such Revolving Lender as
in effect from time to time; and

(ii)

for the ratable benefit of each Non-Extended Revolving Lender and Extended
Revolving Lender (in each case, other than any Revolving Lender which is a
Defaulting Lender for the period it is a Defaulting Lender) in accordance with
its Other Allocable Percentage of the Non-Extended Revolving Commitments and the
Extended Revolving Commitments, respectively, a commitment fee (it being
understood that 50% of such commitment fees shall be severally owing by each
Borrower, with the amounts owing by each Borrower to be guaranteed as, and to
the extent, otherwise provided herein) for the period from and including the
Third Amendment Effective Date to and including the Non-Extended Maturity Date
and the Extended Maturity Date, as the case may be, with respect to such
Non-Extended Revolving Commitment and Extended Revolving Commitment, as the case
may be, (or such earlier date on which the entire Revolving Commitments has been
terminated) in an aggregate amount equal to the Applicable Percentage with
respect to such Non-Extended Revolving Commitment and Extended Revolving
Commitment, as the case may be, per annum of (x) the Unutilized Non-Extended
Revolving Loan Commitment Amount of such Non-Extended Revolving Lender as in
effect from time to time or (y) the Unutilized Extended Revolving Loan
Commitment Amount of such Extended Revolving Lender as in effect from time to
time, as the case may be.

The commitment fees set forth in clauses (i) and (ii) above, collectively the
“Commitment Fee”.  





- 35 -




The Commitment Fee shall be payable quarterly in arrears on the 15th day
following the last day of each calendar quarter for the prior calendar quarter
and (x) with respect to commitment fees accrued for the accounts of the
Non-Extended Revolving Lenders, on the Non-Extended Maturity Date (in arrears
for the portion of such fiscal quarter in which the Non-Extended Maturity Date
occurs) and (y) with respect to commitment fees accrued for the accounts of the
Extended Revolving Lenders, on the Extended Maturity Date (in arrears for the
portion of such fiscal quarter in which the Extended Maturity Date occurs).

(b)

Letter of Credit Fees.  The Applicable Borrower agrees to pay to the

Administrative Agent:

(i)

for the ratable benefit of each Revolving Lender (based on each such Revolving
Lender’s respective Revolving Commitment Percentage (as in effect prior to the
Third Amendment)) in respect of each Letter of Credit issued for the account of
such Applicable Borrower, a fee for the period from and including the date of
issuance of such Letter of Credit to and including the earlier of (x) the Third
Amendment Effective Date and (y) date of termination or expiration of such
Letter of Credit, computed at a rate per annum equal to the Applicable
Percentage as in effect from time to time during such period prior to the Third
Amendment Effective Date with respect to Revolving Loans that are maintained as
LIBOR Rate Loans on the daily LOC Obligations of each such Letter of Credit; and

(ii)

for the ratable benefit of each Non-Extended Revolving Lender and Extended
Revolving Lender (in accordance with its Other Allocable Percentage (determined
in the event that a Specified Default exists on the Non-Extended Maturity Date,
from the Non-Extended Maturity Date to the first date on which no Specified
Default exists, without giving effect to the termination of the Non-Extended
Revolving Commitments on the Non-Extended Maturity Date pursuant to Section
2.5(d)) of the Non-Extended Revolving Commitments and the Extended Revolving
Commitments, respectively) in respect of each Letter of Credit issued for the
account of such Applicable Borrower, a fee for the period from and including the
later of (x) the Third Amendment Effective Date and (y) date of issuance of such
Letter of Credit to and including the date of termination or expiration of such
Letter of Credit, computed at a rate per annum equal to the Applicable
Percentage as in effect from time to time during such period with respect to
Non-Extended Revolving Loans or Extended Revolving Loans, as the case may be,
that are maintained as LIBOR Rate Loans on the daily LOC Obligations of each
such Letter of Credit.

The fees set forth in clauses (i) and (ii) above with respect to a Letter of
Credit, collectively, the “Letter of Credit Fee”.  

In addition to such Letter of Credit Fee, the Applicable Borrower agrees to pay
to each Issuing Lender, for its own account without sharing by the other
Lenders, (x) in respect of each standby Letter of Credit issued by it for the
account of such Applicable Borrower, an additional fronting fee (the “Standby
Fronting Fee”) for the period from and including the date of issuance of such
standby Letter of Credit to and including the date of termination or expiration
of such standby Letter of Credit, computed at a rate per annum equal to 1/4 of
1% (0.25%) per annum on the daily LOC Obligations of such Letter of Credit,
provided that in any event the minimum amount of Standby Fronting Fees payable
in any twelve-month period for each Letter of Credit shall be not less than
$500, it being agreed that, on the day of issuance of any Letter of Credit and
on each anniversary thereof prior to the termination or expiration of such
Letter of Credit, if $500 will exceed the amount of Standby Fronting Fees that
will accrue with respect to such Letter of Credit for the immediately succeeding
twelve-month period, the full $500 shall be payable on the date of issuance of
such Letter of Credit and on each such anniversary thereof and (y) in respect of
each trade Letter of Credit issued by it for the account of such Applicable
Borrower, an additional fronting fee (the “Trade Fronting Fee” and together with
the Standby Fronting Fee, the “Fronting Fees”) as shall be agreed to in writing
from time to time by the Applicable Borrowers and such Issuing Lender.  The
Letter of Credit Fee and the Fronting Fees shall each be payable quarterly in
arrears on the last Business Day of each calendar quarter and (x) with respect
to Letter of Credit Fees accrued for the accounts of the Non-Extended Revolving
Lenders, on the Non-Extended Maturity Date (in arrears for the portion of such
fiscal quarter in which the Non-Extended Maturity Date occurs) and (y) with
respect to Letter of Credit Fees accrued for the accounts of the Extended
Revolving Lenders, on the Extended Maturity Date (in arrears for the portion of
such fiscal quarter in which the Extended Maturity Date occurs).

 (c)

Issuing Lender Fees.  In addition to the Letter of Credit Fees and Fronting Fees
payable pursuant to subsection (b) hereof, the Applicable Borrower shall pay to
each Issuing Lender, for its own account without sharing by the other Lenders,
the reasonable and customary charges from time to time of such Issuing Lender
with respect to the amendment, transfer, administration, cancellation and
conversion of, and drawings under, the Letters of Credit issued by such Issuing
Lender for the account of such Borrower (collectively, the “Issuing Lender
Fees”).





- 36 -






(d)

Administrative Fee.  Each Borrower agrees to pay to the Administrative Agent 50%
of the annual administrative fee as described in the Fee Letter.

(e)

Each Borrower agrees to pay to the Administrative Agent such other fees as may
be agreed to in writing from time to time by the Company or any of its
Subsidiaries and the Administrative Agent.”

30.

Section 2.5 of the Credit Agreement is hereby amended by (i) inserting the word
“Extended” immediately before the text “Maturity Date” appearing in clause (b)
thereof and (ii) inserting the following new clause (d) at the end thereof:

(d)

Termination of the Non-Extended Revolving Credit Commitments.  On the
Non-Extended Maturity Date, the Non-Extended Revolving Commitments will
terminate and the Non-Extended Revolving Lenders will have no further obligation
to make Revolving Loans, Mandatory Swingline Borrowings, Mandatory LOC
Borrowings, fund participation in LOC Obligations pursuant to Section 2.3(d) and
(e) or Swingline Loans pursuant to Section 2.2(b); provided that (x) the
foregoing will not release any Non-Extended Revolving Lender from any such
obligation to fund Revolving Loans, Mandatory Swingline Borrowings, Mandatory
LOC Borrowings, participations in LOC Obligations or Swingline Loans that was
required to be performed on or prior to the Non-Extended Maturity Date and (y)
the foregoing will not release any such Non-Extended Revolving Lender from any
such obligation to fund its participations in LOC Obligations or Swingline Loans
if on the Non-Extended Maturity Date any Specified Default exists until the
first date thereafter on which no Specified Default exist.  Unless clause (y) of
the proviso in the immediately preceding sentence is applicable, on the
Non-Extended Maturity Date, all outstanding Swingline Loans and LOC Obligations
shall be deemed to be outstanding with respect to (and reallocated under) the
Extended Revolving Commitments and the Revolving Commitment Percentage of the
Revolving Lenders shall be determined to give effect to the termination of the
Non-Extended Revolving Commitments (in each case, so long as after giving effect
to such reallocation, the Revolving Exposure of each Extended Revolving Lender
does not exceed such Lender’s Extended Revolving Commitment).  On and after the
Non-Extended Maturity Date of the Non-Extended Revolving Commitments, the
Extended Revolving Lenders (and so long as clause (y) of the proviso in the
second preceding sentence is applicable, the Non-Extended Revolving Lenders)
will be required, in accordance with their Revolving Commitment Percentage (so
long clause (y) of the proviso in the second preceding sentence is applicable,
determined without giving effect to the termination of the Non-Extended
Revolving Commitments) to fund participation in LOC Obligations pursuant to
Section 2.3(d) and (e) to the extent such funding obligation arises on or after
such date and fund participations in Swingline Loans pursuant to Section 2.2(b)
to the extent such funding obligation arises on or after such date, regardless
of whether any Default existed on the Non-Extended Maturity Date; provided that
the Revolving Exposure of each Extended Revolving Lender does not exceed such
Lender’s Revolving Commitment.”.

31.

Section 2.6(b)(i) is hereby amended and restated in its entirety as follows:

“(i)

Revolving Committed Amount.  Each Borrower shall repay to the Administrative
Agent for the ratable account of (x) the Non-Extended Revolving Lenders on the
Non-Extended Maturity Date with respect to the Non-Extended Revolving
Commitments, the aggregate principal amount of all of the Non-Extended Revolving
Loans outstanding on such date and (y) the Extended Revolving Lenders on the
Extended Maturity Date with respect to the Extended Revolving Commitments, the
aggregate principal amount of all of the Extended Revolving Loans outstanding on
such date.  In addition, (A) if at any time after the Effective Date, the sum of
the aggregate principal amount of outstanding Revolving Loans plus outstanding
Swingline Loans plus LOC Obligations shall exceed the lesser of (I) the
Revolving Committed Amount (including as a result of the termination of the
Non-Extended Revolving Commitments on the Non-Extended Maturity Date) or (II)
the Working Capital Amount, each Borrower, immediately shall prepay its
Revolving Loans and the Swingline Loans in an amount sufficient to eliminate
such excess or (B) if the amount of unrestricted cash and Cash Equivalents in
the aggregate on the consolidated balance sheet of the Company and its
Subsidiaries exceeds $100,000,000 for a period of 7 consecutive Business Days,
each Borrower immediately shall prepay on such day (x) first, its outstanding
Swingline Loans and, (y) second, after all of its Swingline Loans have been
repaid in full or if none of its Swingline Loans are outstanding, its
outstanding Revolving Loans, in an amount sufficient to eliminate such excess.
 In respect of any prepayment pursuant to the immediately preceding sentence,
each Revolving Lender shall receive its pro rata share of any such prepayment
based on its Revolving Commitment Percentage; provided that at such Borrower’s
election in connection with any prepayment of Revolving Loans pursuant to this
Section 2.6(b)(i) (other than a prepayment pursuant to Section 2.6(b)(i)(A) to
the extent clause (I) thereof would require such prepayment), such prepayment
shall not, so long as no Default and no Event of Default then exists, be applied
to any Revolving Loan of a Defaulting Lender.  If for any reason, at any time
during the five





- 37 -




(5) Business Day period immediately preceding the Non-Extended Maturity Date,
(x) the Non-Extended Revolving Lenders’ Allocable Revolving Percentage of the
Revolving Exposure attributable to LOC Obligations and outstanding Swingline
Loans exceeds (y) the amount of the Extended Revolving Commitments minus the
Extended Revolving Lenders’ Allocable Revolving Percentage of the total
Revolving Exposure at such time, then each Borrower shall promptly prepay or
cause to be promptly prepaid Revolving Loans, Swingline Loans and/or cash
collateralize the LOC Obligations in an aggregate amount necessary to eliminate
such excess; provided that the Borrowers shall not be required to cash
collateralize the LOC Obligations pursuant to this sentence unless after the
prepayment in full of the Revolving Loans and Swingline Loans such excess has
not been eliminated.

32.

Section 2.10(a) of the Credit Agreement is hereby amended by deleting the text
“and (ii) permit different payments to be made to Removed Lenders pursuant to
Section 2.22(b)(B)” appearing therein and inserting the following text in lieu
thereof:

“, (ii) permit different payments to be made to Removed Lenders pursuant to
Section 2.22(b)(B), (iii) require commitment reductions to be made with respect
to Non-Extended Revolving Commitments of Non-Extended Revolving Lenders pursuant
to 2.5(d) and (iv) require differing payments to be made to Lenders which are
Non-Extended Revolving Lenders as opposed to Extended Revolving Lenders (and
vice versa)”.

33.

Section 2.17(i) of the Credit Agreement is hereby amended by inserting the word
“Extended” immediately prior to the text “Maturity Date” appearing therein.

34.

Section 2.23(a) of the Credit Agreement is hereby amended by (i) deleting the
text “from time to time after the Effective Date and prior to the Maturity Date”
appearing therein and inserting the text “from time to time after the Third
Amendment Effective Date and prior to the Extended Maturity Date” in lieu
thereof, (ii) deleting the text “$55,000,000” appearing therein and inserting
the text “$35,000,000” in lieu thereof and (iii) inserting the text “, in each
case in connection with the Extended Revolving Commitment,” immediately after
the text “Commitment Fees and Letter of Credit Fees, as the case may be,
hereunder” appearing therein.

35.

Section 2.23(b) of the Credit Agreement is hereby amended by deleting the text
“Schedule 1.1(d)” appearing therein and inserting the text “the Extended
Revolving Commitments” in lieu thereof.

36.

Section 2.23(c) of the Credit Agreement is hereby amended by deleting the text
“the Revolving Commitment and each Incremental Lender” appearing therein and
inserting the text “the Extended Revolving Commitment and each Incremental
Lender” in lieu thereof.

37.

The Credit Agreement is hereby further amended by inserting the following new
Section 2.24:

“Section 2.24

Special Provisions Relating to Conversions of Revolving Commitments and
Revolving Loans.

(a)

Notwithstanding anything to the contrary in this Agreement,

(i)

on the Third Amendment Effective Date, (A) the Non-Extended Revolving Loans
shall be deemed made as LIBOR Rate Loans in an amount equal to the principal
amount of the Existing Revolving Loans converted into Non-Extended Revolving
Loans pursuant to Section 1 of Part I of the Third Amendment that were
outstanding as LIBOR Rate Loans at the time of conversion (such Non-Extended
Revolving Loans to correspond in amount to Existing Revolving Loans so converted
of a given Interest Period), (B) Interest Periods for the Non-Extended Revolving
Loans described in clause (A) above shall end on the same dates as the Interest
Periods applicable to the corresponding Existing Revolving Loans described in
clause (A) above, and the LIBOR Rates applicable to such Non-Extended Revolving
Loans during such Interest Periods shall be the same as those applicable to the
Existing Revolving Loans so converted, and (C) the Non-Extended Revolving Loans
shall be deemed made as Alternate Base Rate Loans in amount equal to the
principal amount of Existing Revolving Loans converted into Non-Extended
Revolving Loans pursuant to Section 1 of Part I of the Third Amendment that were
outstanding as Alternate Base Rate Loans at the time of conversion; and

(ii)

on the Third Amendment Effective Date, (A) the Extended Revolving Loans shall be
deemed made as LIBOR Rate Loans in an amount equal to the principal amount of
the Existing Revolving Loans converted into Extended Revolving Loans pursuant to
Section 1 of Part I of the Third Amendment that were outstanding as LIBOR Rate
Loans at the time of conversion (such Extended Revolving Loans to correspond in
amount to Existing Revolving Loans so converted of a given Interest Period), (B)
Interest Periods for the Extended Revolving Loans described in clause (A) above
shall end on the same dates as the Interest Periods applicable to the
corresponding Existing





- 38 -




Revolving Loans described in clause (A) above, and the LIBOR Rates applicable to
such Extended Revolving Loans during such Interest Periods shall be the same as
those applicable to the Existing Revolving Loans so converted, and (C) the
Extended Revolving Loans shall be deemed made as Alternate Base Rate Loans in
amount equal to the principal amount of Existing Revolving Loans converted into
Extended Revolving Loans pursuant to Section 1 of Part I of the Third Amendment
that were outstanding as Alternate Base Rate Loans at the time of conversion.

(b)

On and after the Third Amendment Effective Date, each Lender which holds a
Revolving Note evidencing the Revolving Loans shall be entitled to surrender
such Revolving Note to the Borrowers against delivery of a new Revolving Note
completed in conformity with Section 2.1(e) (and the definition of Revolving
Note) evidencing the Non-Extended Revolving Loan or Extended Revolving Loan into
which such Revolving Loans of such Lender was converted on the Third Amendment
Effective Date; provided that if any such Revolving Note is not so surrendered,
then from and after the Third Amendment Effective Date such Revolving Note shall
be deemed to evidence such Non-Extended Revolving Loan and/or Extended Revolving
Loan into which the Revolving Loan theretofore evidenced by such Revolving Note
has been converted.

38.

Section 3.19 of the Credit Agreement is hereby amended by inserting the
following new clause (c) at the end thereof:

“(c)

Each Mortgage creates, as security for the obligations purported to be secured
thereby, a valid and enforceable perfected security interest in and mortgage
lien on the respective Mortgaged Property in favor of the Administrative Agent
(or such other trustee as may be required or desired under local law) for the
benefit of the Secured Parties, superior and prior to the rights of all third
Persons (except that the security interest and mortgage lien created on such
Mortgaged Property may be subject to the Permitted Encumbrances related thereto)
and subject to no other Liens (other than Permitted Encumbrances related
thereto).”

39.

Section 4.2 of the Credit Agreement is hereby amended by (i) deleting the text
“$150,000,000” appearing in clause (d) thereof and inserting the text
“$100,000,000” in lieu thereof, (ii) inserting the following new clause (e) at
the end thereof:

“(e)

Non-Extended Maturity Date. After giving effect to any such requested Extension
of Credit occurring during the five (5) Business Day period immediately
preceding the Non-Extended Maturity Date, the Borrowers would not be required by
the last sentence of Section 2.6(b)(i) to prepay or cause to be prepaid
Revolving Loans or Swingline Loans or to cash collateralize LOC Obligations.”,

(iii) deleting the word “applicable” appearing in the final sentence thereof and
(iv) inserting the text “and, if applicable, subsection (e) of this Section”
immediately after the text “subsections (a), (b), (c) and (d) of this Section”
appearing in the final sentence thereof.

40.

Section 5.2(b) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“(b)

concurrently with the delivery of the financial statements referred to in
Sections 5.1(a)(i) and Section 5.1(b) above, a certificate of a Responsible
Officer of the Company (a “Compliance Certificate”) stating that, to the best of
such Responsible Officer’s knowledge, each of the Company and its Subsidiaries
during such period observed or performed in all material respects all of its
covenants and other agreements, and satisfied in all material respects every
condition, contained in this Agreement to be observed, performed or satisfied by
it, and that such Responsible Officer has obtained no knowledge of any Default
or Event of Default except as specified in such certificate and such certificate
shall (w) include the calculations in reasonable detail required to indicate
compliance with Section 5.9 and 5.10(b) as of the last day of such period, (x)
without limiting the preceding clause (w), if during the respective period there
have existed any Zimbabwe Subsidiaries, calculations in reasonable detail
showing the adjustments to the calculations as a result of the treatment of the
Zimbabwe Subsidiaries as consolidated Subsidiaries of the Company in accordance
with the proviso to the first sentence of Section 1.3 (together with such
supporting detail as may be reasonably requested by the Administrative Agent),
(y) related financial statements (which may be in summary form) reflecting
adjustments necessary to eliminate the accounts of WLT (if any) (together with
supporting detail as may be requested by the Administrative Agent) and (z)
certify that there have been no changes to Schedule 3.12 since the Effective
Date or, if later, since the date of the most recent certificate delivered
pursuant to this Section 5.2(b), or if there have been any such changes, a list
in reasonable detail of such changes;”.





- 39 -






41.

Section 5.5 of the Credit Agreement is hereby amended by (i) deleting the word
“and” appearing at the end of clause (a) thereof, (ii) re-lettering existing
clause (b) as clause (c) and (iii) inserting the following new clause (b) in
said Section:

(b)

If at any time improvements made on a Mortgaged Property are located in an area
identified as a special flood hazard area by the Federal Emergency Management
Agency or any successor thereto or other applicable agency, at all times keep
and maintain  flood insurance in an amount satisfactory to the Administrative
Agent but in no  event less than the amount sufficient to comply with the rules
and regulations promulgated under the National Flood Insurance Act of 1968 and
Flood Disaster Protection Act of 1973, each as amended from time to time; and”.

42.

Section 5.9 of the Credit Agreement is hereby amended by (i) amending and
restating clause (a) of said Section as follows:

“(a)

Minimum Consolidated Interest Coverage Ratio. Maintain at all times a
Consolidated Interest Coverage Ratio of not less than (i) 1.65 to 1.00 for the
fiscal quarters ended June 30, 2011 and September 30, 2011, (ii) 1.80 to 1.00
for the fiscal quarter ended December 31, 2011 and (iii) 1.90 to 1.00 at all
other times.”,

(ii) amending and restating the table appearing in clause (b) of said Section as
follows:

Period

Ratio

Fiscal quarter ended June 30, 2009

5.25 to 1.00

July 1, 2009 through and including September 30, 2009

5.50 to 1.00

October 1, 2009 through and including December 31, 2009

5.75 to 1.00

January 1, 2010 through and including March 31, 2010

5.50 to 1.00

April 1, 2010 through and including June 30, 2010

5.00 to 1.00

July 1, 2010 through and including September 30, 2010

5.25 to 1.00

October 1, 2010 through and including December 31, 2010

5.25 to 1.00

January 1, 2011 through and including March 31, 2011

5.85 to 1.00

April 1, 2011 through and including June 30, 2011

6.70 to 1.00

July 1, 2011 through and including September 30, 2011

7.50 to 1.00

October 1, 2011 through and including December 31, 2011

6.10 to 1.00

January 1, 2012 through and including March 31, 2012

5.50 to 1.00

April 1, 2012 through and including June 30, 2012

6.00 to 1.00

July 1, 2012 through and including September 30, 2012

5.75 to 1.00

October 1, 2012 and thereafter

4.75 to 1.00




and (iii) inserting the following new clause (C) at the end of clause (d)
thereof:

 “(C)

In addition to the foregoing, the Company and its Subsidiaries may make Capital
Expenditures constituting the building or acquisition of a tobacco plant or
facility and/or equipment used in the processing of tobacco, in each case so
long as located in the United States, during the fiscal year ending March 31,
2012 provided that the aggregate amount of all Capital Expenditures made
pursuant to this clause (C) shall not exceed $15,000,000.”.

43.

Section 5.11(b) of the Credit Agreement is hereby amended by (i) replacing the
word “and” appearing immediately before the text “(iv) each of their respective”
with a comma and (ii) deleting the text “(provided that” appearing immediately
after the text “each of their respective Foreign Material Subsidiaries” therein
and inserting the text “and (v) WLT (provided that (x) a pledge of the Capital
Stock of WLT shall not be required until the first date on which the aggregate
amount of Investments made into WLT and amounts borrowed by WLT exceed $500,000
and (y)” in lieu thereof.

44.

The Credit Agreement is hereby further amended by (i) renumbering existing
Section 5.12 (Post-Closing Covenant) as new Section 5.13 and (ii) adding the
following new Section 5.12 thereto:





- 40 -






“Section 5.12

Value Added Processing Facility Mortgages.

(a)

The Company will, and will cause each other Credit Party to, grant to the
Administrative Agent for the ratable benefit of the Secured Parties Mortgages
(and related UCC filings, including corresponding UCC Fixture Filings) in all
Real Property of the Company and such other Credit Parties.  All such Mortgages
(and, if applicable, UCC Filings) shall be granted pursuant to documenta­tion
reasonably satisfactory in form and substance to the Administrative Agent and
shall constitute valid and enforceable Liens subject to no other Liens except
for Permitted Encumbrances related thereto.  The Mortgages (and related UCC
filings) or instru­ments related thereto shall have been duly recorded or filed
in such manner and in such places as are required by law to establish, perfect,
preserve and protect the Liens in favor of the Administrative Agent required to
be granted pursuant to the Mortgages, which shall include Liens on the equipment
of the Company and such other Credit Parties to the extent such equipment is
located on the Mortgaged Property, and all taxes, fees and other charges payable
in connection therewith shall have been paid in full.

(b)

In connection with each Mortgage delivered pursuant to clause (a) above, the
Administrative Agent shall have received a Mortgage Policy relating to such
Mortgage, issued by a title insurer reason­ably satisfactory to the
Administrative Agent, in an insured amount satisfactory to the Administrative
Agent based on the Administrative Agent’s good faith, reasonable value
attributable to such Mortgaged Property after completion of any construction of
a Value Added Processing Facility thereon and insuring the Administrative Agent
that the Mortgage on the Mortgaged Property is a valid and enforceable first
priority mortgage lien on such Mortgaged Property, free and clear of all defects
and encum­brances except Permitted Encumbrances, with each such Mortgage Policy
(1) to be in form and substance reasonably satisfactory to the Administrative
Agent, (2) to include, to the extent applicable and available in the applicable
jurisdiction, supplemental endorse­ments (including, without limitation,
endorsements relating to future advances under this Agreement and the Loans,
usury, first loss, tax parcel, subdivision, zoning, contiguity, variable rate,
doing business, public road access, survey, environmen­tal lien, mortgage tax
and so-called comprehensive coverage over covenants and restric­tions and for
any other matters that the Administrative Agent in its discretion may reasonably
request), (3) to not include the “standard” title exceptions, a survey exception
(other than identifying Permitted Encumbrances reflected on the survey) or an
exception for mechanics’ liens, and (4) to provide for affirmative insurance and
such reinsurance or coinsurance as the Administrative Agent in its discretion
may reasonably request.

(c)

In connection with each Mortgage delivered pursuant to clause (a) above,  to
induce the title company to issue the Mortgage Policies referred to in clause
(b) above, the title company shall have received such affidavits, certificates,
information and instruments of indemnification (including, without limitation, a
so-called “gap” indemni­fi­ca­tion) as shall be required by the title company,
together with payment by the Company of all Mortgage Policy premiums, search and
examination charges, mortgage recording taxes, fees, charges, costs and expenses
required for the recording of such Mortgages and issuance of such Mortgage
Policies.

(d)

In connection with each Mortgage delivered pursuant to clause (a) above, the
Administrative Agent shall have received  a survey of the relevant Mortgaged
Property (and all improve­ments thereon) (1) prepared by a surveyor or engineer
licensed to perform surveys in the state where such Mortgaged Property is
located, (2) dated not earlier than six months prior to the date of delivery
thereof, (3) certified by the surveyor in accordance with the certification
requirements of the Minimum Standard Detail Requirements for ALTA/ACSM Land
Title Surveys (with such items from Table A of such survey requirements as may
be reasonably requested by the Administrative Agent) to the Administrative Agent
in its capacity as such, White & Case LLP and the title company, (4) complying
in all respects with the minimum detail require­ments of the American Land Title
Association as such requirements are in effect on the date or preparation of
such survey, and (5) sufficient for the title company to remove all standard
survey exceptions from the Mortgage Policy relating to such Mortgaged Property
(other than identifying Permitted Encumbrances reflected on the survey) and
issue the applicable endorsements required pursuant to the provisions of clause
(b) above.

(e)

In connection with each Mortgage delivered pursuant to clause (a) above, the
Administrative Agent shall have received, to the extent requested by the
Administrative Agent, copies of all leases in which the Company or any of its
Subsidiaries holds the lessor’s interest or other agreements relating to
possessory interests, if any; provided that, to the extent any of the foregoing
affect such Mortgaged Property, to the extent requested by the Administrative
Agent, such agreements shall be subordinate to the Lien of the Mortgage to be
recorded against such Mortgaged Property, either expressly by its terms or
pursuant to a subordination, non-disturbance and attornment agreement (with any
such agreement being reasonably acceptable to the Administrative Agent).





- 41 -






(f)

In connection with each Mortgage delivered pursuant to clause (a) above, the
Administrative Agent shall have received a “life of loan” Federal Emergency
Management Agency Standard Flood Hazard Determination with respect to each
Mortgaged Property, in form and substance acceptable to the Administrative Agent
(together with notice about special flood hazard area status and flood disaster
assistance, duly executed by the Company and applicable Subsidiary and evidence
of flood insurance, in the event any improvements are located in a special flood
hazard area).

(g)

In connection with each Mortgage delivered pursuant to clause (a) above, the
Administrative Agent shall have received opinions of counsel for the Credit
Parties in the jurisdiction where such Mortgaged Property is located and in the
jurisdiction of formation of the applicable Credit Party, in each case, in form
and substance reasonably satisfactory to the Administrative Agent, and such
other documents as the Administrative Agent reasonably requests; including to
the extent applicable and obtainable using commercially reasonable efforts,
landlord waivers, consents and estoppels.

(h)

If the Administrative Agent or the Required Lenders reasonably determine that
they are required by law or regulation to have appraisals prepared in respect of
any Mortgaged Property of the Company and the other Credit Parties, the Company
will, at its own expense, provide to the Administrative Agent appraisals which
satisfy the applicable requirements of the Real Estate Appraisal Reform
Amendments of the Financial Institution Reform, Recovery and Enforcement Act of
1989, as amended, and which shall otherwise be in form and substance reasonably
satisfactory to the Administrative Agent.

(i)

The Company agrees that each action required by clauses (a) through (h) of this
Section 5.12 shall be completed as soon as possible, but in no event later than
90 days after the earlier of (i) the acquisition of the Real Property from a
third party intended for the construction of a Value Added Processing Facility,
and (ii) the commencement of construction, of the foundations of any Value Added
Processing Facility where the Real Property on which such Value Added Processing
Facility is to be constructed is owned by the Company or any of its Subsidiaries
as of the Third Amendment Effective Date, including without limitation the real
property identified as Tract 2 on the survey attached to the Third Amendment as
Schedule 1.1 thereto.   The Company agrees to provide to Administrative Agent
prompt notice of the completion of construction of the Value Added Processing
Facility and such documents as are reasonably requested by the Administrative
Agent, including, without limitation an updated as-built ALTA/ACSM Land Title
Survey and updated Mortgage Policy.

45.

Section 6.2 of the Credit Agreement is hereby amended by deleting existing
clause (s) thereto in its entirety and inserting the following new clause (s)
and new clause (t) in lieu thereof:

“(s)

Permitted Encumbrances; and

(t)

Liens not otherwise permitted by the foregoing paragraphs of this Section 6.2
securing Indebtedness in an aggregate principal amount at any time outstanding
not to exceed $10,000,000.”

46.

Section 6.3 of the Credit Agreement is hereby amended by (i) deleting the word
“and” appearing immediately after the text “(g) does not at any time exceed
$150,000,000” and inserting a comma in lieu thereof, (ii) inserting the text “,
and (i) unsecured Guaranty Obligations of the Company not to exceed $10,000,000
with respect to Indebtedness of WLT in connection with loan reductions
sufficient to satisfy the “Security Coverage Ratio” for Tobacco being held as
inventory for WLT under any revolving credit facility” immediately after the
text “Indebtedness of Delta Technology outstanding pursuant to Section 6.1(m)”
appearing therein.

47.

Section 6.5 of the Credit Agreement is hereby amended by (i) deleting the word
“and” appearing at the end of clause (l) thereto, (ii) deleting the word “and”
at the end of clause (n) thereto, (iii) deleting the period at the end of clause
(o) thereto and inserting the text “; and” in lieu thereof, (iv) inserting the
following new clause (p) at the end thereof:

“(p)

Investments by Alliance AG in WLT consisting of (i) the purchase of subordinated
notes issued by WLT in an aggregate amount not to exceed $30,000,000 and (ii) an
equity contribution into WLT in an aggregate amount not to exceed $1,000,000;
provided that (A) in each case such Investments shall have been made on or after
the Third Amendment Effective Date but in any event no later than the date that
is 180 days after the Third Amendment Effective Date, (B) the proceeds of such
Investments shall be used by WLT in connection with its purchase of tobacco and
(C) at the time of such Investment, WLT shall have entered into, or will
contemporaneously with such Investment enter into, a revolving credit facility
in an aggregate principal amount not to exceed $200,000,000 at any time
outstanding and shall have issued, or will contemporaneously with such
Investment issue, subordinated notes in an aggregate principal amount not to
exceed $100,000,000 at any time outstanding (inclusive of any Investment
pursuant to this clause (p)) in connection with its purchase of tobacco and the
form and substance of such financing arrangements (and the documentation related
thereto) shall be reasonably satisfactory to the Administrative Agent.”





- 42 -




and (v) inserting the following new sentence immediately at the end thereof:

“Notwithstanding the foregoing, each of the Credit Parties will not, nor will it
permit any Subsidiary to, directly or indirectly, make any Investment in WLT
other than as provided in Section 6.5(p) above and, in respect of Section
6.3(i), Section 6.5(g) above.”

48.

Section 6.14 of the Credit Agreement is hereby amended by inserting the text
“less the maximum amount that may be payable under the unsecured Guaranty
Obligations of the Company permitted under Section 6.3(i)” immediately after the
text “at the end of any fiscal quarter thereafter” appearing therein.

49.

Section 7.1(a) of the Credit Agreement is hereby amended by (i) deleting the
word “or” appearing immediately before the text “(iii)” appearing therein and
(ii) inserting the following text immediately after the text “in respect of any
other Guaranty Obligations thereunder” appearing therein:

“, or (iv) a Borrower shall fail to pay when due any amount required to be
prepaid and/or cash collateralized pursuant the last sentence of Section
2.6(b)(i)”.

50.

Section 9.6(b) of the Credit Agreement is hereby amended by (i) inserting the
text “(including any Non-Extended Revolving Commitment or Extending Revolving
Commitment)” immediately after the text “including all or a portion of its
Commitment” appearing in therein; (ii) inserting the text “of any Class”
immediately after the word “Loans” appearing in clause (i)(A) thereof, (iii)
inserting the text “of any Class” immediately after the text “the aggregate
amount of the Revolving Commitment” appearing in clause (i)(B) thereof, (iv)
inserting the text “of such Class” immediately after the text “assignment in
respect of Revolving Commitment” appearing in clause (i)(B) thereof, (v)
inserting the text “of any Class” immediately after the text “Loan or Lender’s
Revolving Commitment” appearing in clause (i)(C) thereof, (vi) inserting the
text “of such Class” immediately after the text “Loan or the Revolving
Commitment” appearing in clause (ii) thereof, and (vii) inserting the following
new sentence at the end thereof:

“This paragraph (b) shall not prohibit any Lender from assigning all or a
portion of its rights and obligations among separate Classes of Revolving Loans
or Revolving Commitments on a non-pro rata basis.”

51.

Section 9.6(c) of the Credit Agreement is herby amended by inserting the text
“(including any Non-Extended Revolving Commitment or Extended Revolving
Commitment)” immediately after the text “and the Revolving Commitments”
appearing therein.

52.

Section 9.6(d) of the Credit Agreement is hereby amended by inserting the text
“(including any Non-Extended Revolving Commitment or Extended Revolving
Commitment)” immediately after the text “all or a portion or its Commitment”
appearing therein.

53.

Section 9.6 of the Credit Agreement is hereby further amended by (i) adding the
following new sentence immediately after clause (d) thereof:

“This paragraph (d) shall not prohibit any Lender from selling participations in
all or a portion of its rights and obligations among separate Classes of
Revolving Loans or Revolving Commitments on a non-pro rata basis.”

and (ii) adding the following new clause (h) at the end of said Section 9.6:

(h)

For the purposes of this Section 9.6, the Extended Revolving Commitments (and
related aggregate Revolving Exposure) and the Non-Extended Revolving Commitments
(and related aggregate Revolving Exposure) shall be treated as separate
“Classes”.

54.

Section 9.7(a) of the Credit Agreement is hereby amended by adding the following
new sentence at the end thereof:

“Notwithstanding anything to the contrary contained herein, the provisions of
this Section 9.7(a) shall be subject to the express provisions of this Agreement
which require differing payments to be made to Lenders which are Non-Extended
Revolving Lenders as opposed to Extended Revolving Lenders (and vice versa).”.

55.

The Credit Agreement is hereby further amended by adding the following new
Section 9.20 thereto:

“Section 9.20

Special Provisions Relating to the Third Amendment. Each Lender which executes
and delivers a counterpart of the Third Amendment (for itself and its successors
and assigns) hereby irrevocably agrees, for the benefit of each other Lender
(and such Lender’s successors and assigns), that such Lender (and its successors
and assigns) will not enter into any amendment or modification to this Agreement
to the extent such amendment or modification amends or modifies this Section
9.20 (or any defined term as used herein) or the definition of “Other Allocable
Percentage” or “Allocable Revolving Percentage”, unless the consent of each
Lender directly and adversely affected thereby has been obtained.  Each of the
agreements contained in this Section 9.20 are separate contractual arrangements
among the Credit





- 43 -




Parties and the Lenders and each Lender may directly enforce against any other
Lender any breach (or attempted breach) of any of the agreements contained in
this Section 9.20.”

56.

Each of Schedule 2.1(b)(i) (Form of Notice of Borrowing) and Schedule 2.3(b)
(Form of Letter of Credit Request) to the Credit Agreement are hereby amended by
deleting the text “$150,000,000” appearing in each such Schedule and inserting
the text “$100,000,000” in lieu thereof.








- 44 -













ANNEX II




Amendments to the Credit Agreement




[See Attached]








- 45 -










ANNEX II




Amendments to the Credit Agreement




1.

Section 1.1 of the Credit Agreement is hereby amended by inserting the following
definitions in the appropriate alphabetical order:

“Leaseholds” of any Person shall mean all right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

“Mortgage” shall mean a mortgage, leasehold mortgage, deed of trust, leasehold
deed of trust, deed to secure debt, leasehold deed to secure debt, debenture or
similar security instrument.

“Mortgage Policy” shall mean a Lender’s title insurance policy (Form 2006).

“Mortgaged Property” shall mean any Real Property owned or leased by the Company
or any of its Subsidiaries which is encumbered (or required to be encumbered) by
a Mortgage pursuant to the terms hereof.

“Permitted Encumbrance” shall mean, with respect to any Mortgaged Property, (i)
the liens securing ad valorem real estate taxes and assessments by any taxing
authority for the year in which the Mortgage Policy is issued and subsequent
years, which are not yet due and payable (ii) all restrictions, covenants,
conditions, easements, zoning restrictions and other matters of record affecting
the Mortgaged Property, in each case not securing Indebtedness and which do not
materially impair  the value of the Mortgaged Property or the operations
conducted on the Mortgaged Property; and (iii) such state of facts as are
disclosed by the survey to be delivered pursuant to Section 5.12(d) and which do
not materially impair the  value of the Mortgaged Property or the operations
conducted on the Mortgaged Property.

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds, in
each case located in the United States (including any state or territory
thereof) and on which a Value Added Processing Facility is located, being
constructed or, to the extent such property is acquired or leased after the
Third Amendment Effective Date, intended to be constructed.

“Third Amendment” shall mean the Third Amendment to Credit Agreement dated as of
June 6, 2011 by and among the Borrowers, Alliance AG, the Lenders party thereto
and the Administrative Agent.

“Third Amendment Effective Date” shall have the meaning provided in the Third
Amendment.

“Value Added Processing Facility” shall mean any tobacco processing facility of
the type identified by the Company to the Administrative Agent prior to the
Third Amendment Effective Date as the “Value Added Processing Facility”, located
in North America and first built or acquired by the Company or any of its
Subsidiaries after the Third Amendment Effective Date.

“WLT” shall mean World Leaf Tobacco, which, to the extent formed, will at all
times be a wholly owned subsidiary of Alliance AG ; provided that, to the extent
reasonably requested by the Company for the purposes of providing a pledge of
the equity interests in WLT, Alliance AG may form a direct wholly owned
subsidiary which shall be a passive holding company whose sole material assets
shall consist of 100% of the equity interests in World Leaf Tobacco, with such
passive holding company and World Leaf Tobacco being collectively referred to
herein as "WLT".

2.

The definition of “Collateral” appearing in Section 1.1 of the Credit Agreement
is hereby amended and restated in its entirety as follows:

“Collateral” shall mean a collective reference to the collateral that is
identified in, and at any time will be covered by, any Security Document and any
other collateral that may from time to time secure any Credit Party Obligations.

3.

The definition of “Consolidated EBIT” appearing in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“Consolidated EBIT” shall mean, as of the last day of any fiscal quarter of the
Company for the Calculation Period ending on such date, the sum (without
duplication) of (a) Consolidated Net Income plus (b) to the extent included in
the determination of such Consolidated Net Income, (i) Consolidated Income Tax
Expense plus (ii) Consolidated Interest Expense minus (iii) any extraordinary
items of gain minus (iv) any items of gain attributable to Financial Accounting
Standards Board Statements No. 121, 123R, 133 (solely with respect to any
interest rate swap, cap or collar agreement), 142 and 144 plus (v) any items of
loss attributable to Financial Accounting Standards Board Statements No. 121,
123R, 133 (solely with respect to any interest rate swap, cap or collar
agreement), 142 and 144 plus (vi) costs and expenses incurred in connection with
exit and disposal activities associated with discontinued foreign operations, in
each case determined for the Company and its Subsidiaries on a consolidated
basis in accordance with GAAP, provided that (I) the amounts as set forth in





- 46 -




the immediately succeeding sentence may be added back pursuant to this clause
(vi), and (II) not more than $5,000,000 in the aggregate for all fiscal quarters
from and including the fiscal year ended June 30, 2009, may be added back
pursuant to this clause (vi) plus (vii) the Permitted Allowance, provided that
(I) the amounts as set forth in the immediately succeeding sentence may be added
back pursuant to this clause (vii), and (II) not more than $25,000,000 in the
aggregate for all fiscal quarters from and including the fiscal quarter ended
June 30, 2009 (but also not more than $12,500,000 of such aggregate amount in
any fiscal quarter from and including the fiscal quarter ended June 30, 2009)
may be added back pursuant to this clause (vii) plus (viii) out-of-pocket costs
and expenses paid in cash relating to Permitted Acquisitions and Investments, in
each case which would have been capitalized under GAAP prior to the application
of Financial Accounting Standards Board Statement No. 141(R) plus (ix) for any
fiscal quarter ending on or prior to March 31, 2012, the amount of any
restructuring and asset impairment charge deducted (and not added back) in such
period in computing Consolidated Net Income, provided that (I) not more than
$17,064,102 in the aggregate for all fiscal quarters ending on or prior to March
31, 2011, may be added back pursuant to this clause (ix) and (II) not more than
$7,935,898 in the aggregate for all fiscal quarters ending after March 31, 2011
but on or prior to March 31, 2012, may be added back pursuant to this clause
(ix) plus (x) a one-time noncash deferred compensation expense for the fiscal
quarter ended March 31, 2011, in an aggregate amount not to exceed $2,200,000
minus (xi) write-ups of the Permitted Allowance minus (xii) write downs of the
Permitted Allowance.

For the purposes of determining Consolidated EBIT of the Company, (x) the amount
that may be added back pursuant to clause (vi) above, (i) for the quarter ended
June 30, 2008 shall be $0, (ii) for the quarter ended September 30, 2008 shall
be $45,000, (iii) for the quarter ended December 31, 2008 shall be $41,000 and
(iv) for the quarter ended March 31, 2009 shall be $16,000 and (y) the amount
that may be added back pursuant to clause (vii) above, (i) for the quarter ended
June 30, 2008 shall be $0, (ii) for the quarter ended September 30, 2008 shall
be $1,251,000, (iii) for the quarter ended December 31, 2008 shall be $0 and
(iv) for the quarter ended March 31, 2009 shall be $0.

4.

The definition of “Consolidated Net Income” appearing in Section 1.1 of the
Credit Agreement is hereby amended by inserting the text “plus (c) any dividends
or distributions to the extent paid in cash by WLT to Alliance AG, the Company
or any of its Subsidiaries minus (d) for the avoidance of doubt,  to the extent
included in determining net income (or net loss) in clause (a) above, the net
income (or net loss) of WLT (other than any amounts described in clause (c)
above)” immediately after the text “not in excess of $19,450,000” appearing
therein.

5.

The definition of “Credit Documents” appearing in Section 1.1 of the Credit
Agreement is hereby amended by inserting the text “, the First Amendment, the
Second Amendment, the Third Amendment” immediately after the text “each Notice
of Conversion” appearing therein.

6.

The definition of “Security Document” appearing in Section 1.1 of the Credit
Agreement is hereby amended by inserting the text “, each Mortgage” immediately
after the text “shall mean the Pledge Agreements” appearing therein.

7.

The definition of “Subsidiary” appearing in Section 1.1 of the Credit Agreement
is hereby amended by inserting the following new sentence at the end thereof:

“Notwithstanding the foregoing, except for purposes of Sections 3.6, 3.9, 3.10,
3.14, 5.4(d), 5.7(b), 5.8 and 7.1(g) (and, solely for the purposes of such
Sections, any definitions used therein), WLT shall be deemed not to be a
Subsidiary of the Company or any of its Subsidiaries for purposes of this
Agreement.”

8.

Section 2.1(a) of the Credit Agreement is hereby amended by replacing the text
“$150,000,000” appearing therein with the text “100,000,000”.

9.

Section 2.2(a) of the Credit Agreement is hereby amended by replacing the text
“$150,000,000” appearing therein with the text “100,000,000”.

10.

Section 2.6(b)(i) of the Credit Agreement is hereby amended by replacing the
text “$150,000,000” appearing therein with the text “100,000,000”.

11.

Section 3.19 of the Credit Agreement is hereby amended by inserting the
following new clause (c) at the end thereof:

“(c)

Each Mortgage creates, as security for the obligations purported to be secured
thereby, a valid and enforceable perfected security interest in and mortgage
lien on the respective Mortgaged Property in favor of the Administrative Agent
(or such other trustee as may be required or desired under local law) for the
benefit of the Secured Parties, superior and prior to the rights of all third
Persons (except that the security interest and mortgage lien created on such
Mortgaged Property may be subject to the Permitted Encumbrances related thereto)
and subject to no other Liens (other than Permitted Encumbrances related
thereto).”





- 47 -






12.

Section 4.2(d) of the Credit Agreement is hereby amended by deleting the text
$150,000,000” appearing therein and inserting the text “$100,000,000” in lieu
thereof.

13.

Section 5.2(b) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“(b)

concurrently with the delivery of the financial statements referred to in
Sections 5.1(a)(i) and Section 5.1(b) above, a certificate of a Responsible
Officer of the Company (a “Compliance Certificate”) stating that, to the best of
such Responsible Officer’s knowledge, each of the Company and its Subsidiaries
during such period observed or performed in all material respects all of its
covenants and other agreements, and satisfied in all material respects every
condition, contained in this Agreement to be observed, performed or satisfied by
it, and that such Responsible Officer has obtained no knowledge of any Default
or Event of Default except as specified in such certificate and such certificate
shall (w) include the calculations in reasonable detail required to indicate
compliance with Section 5.9 and 5.10(b) as of the last day of such period, (x)
without limiting the preceding clause (w), if during the respective period there
have existed any Zimbabwe Subsidiaries, calculations in reasonable detail
showing the adjustments to the calculations as a result of the treatment of the
Zimbabwe Subsidiaries as consolidated Subsidiaries of the Company in accordance
with the proviso to the first sentence of Section 1.3 (together with such
supporting detail as may be reasonably requested by the Administrative Agent),
(y) related financial statements (which may be in summary form) reflecting
adjustments necessary to eliminate the accounts of WLT (if any) (together with
supporting detail as may be requested by the Administrative Agent) and (z)
certify that there have been no changes to Schedule 3.12 since the Effective
Date or, if later, since the date of the most recent certificate delivered
pursuant to this Section 5.2(b), or if there have been any such changes, a list
in reasonable detail of such changes;”.

14.

Section 5.5 of the Credit Agreement is hereby amended by (i) deleting the word
“and” appearing at the end of clause (a) thereof, (ii) re-lettering existing
clause (b) as clause (c) and (iii) inserting the following new clause (b) in
said Section:

(b)

If at any time improvements made on a Mortgaged Property are located in an area
identified as a special flood hazard area by the Federal Emergency Management
Agency or any successor thereto or other applicable agency, at all times keep
and maintain  flood insurance in an amount satisfactory to the Administrative
Agent but in no  event less than the amount sufficient to comply with the rules
and regulations promulgated under the National Flood Insurance Act of 1968 and
Flood Disaster Protection Act of 1973, each as amended from time to time; and”.

15.

Section 5.9 of the Credit Agreement is hereby amended by (i) amending and
restating clause (a) of said Section as follows:

“(a)

Minimum Consolidated Interest Coverage Ratio. Maintain at all times a
Consolidated Interest Coverage Ratio of not less than (i) 1.65 to 1.00 for the
fiscal quarters ended June 30, 2011 and September 30, 2011, (ii) 1.80 to 1.00
for the fiscal quarter ended December 31, 2011 and (iii) 1.90 to 1.00 at all
other times.”,

(ii) amending and restating the table appearing in clause (b) of said Section as
follows:

Period

Ratio

Fiscal quarter ended June 30, 2009

5.25 to 1.00

July 1, 2009 through and including September 30, 2009

5.50 to 1.00

October 1, 2009 through and including December 31, 2009

5.75 to 1.00

January 1, 2010 through and including March 31, 2010

5.50 to 1.00

April 1, 2010 through and including June 30, 2010

5.00 to 1.00

July 1, 2010 through and including September 30, 2010

5.25 to 1.00

October 1, 2010 through and including December 31, 2010

5.25 to 1.00

January 1, 2011 through and including March 31, 2011

5.85 to 1.00

April 1, 2011 through and including June 30, 2011

6.70 to 1.00

July 1, 2011 through and including September 30, 2011

7.50 to 1.00

October 1, 2011 through and including December 31, 2011

6.10 to 1.00

January 1, 2012 through and including March 31, 2012

5.50 to 1.00

April 1, 2012 through and including June 30, 2012

6.00 to 1.00

July 1, 2012 and thereafter

5.75 to 1.00

and (iii) inserting the following next clause (C) at the end of clause (d)
thereof:

“(C)

In addition to the foregoing, the Company and its Subsidiaries may make Capital
Expenditures constituting the building or acquisition of a tobacco plant or
facility and/or equipment used in the processing of tobacco, in each case so
long as located in the United States, during the fiscal year ending March 31,
2012 provided that the aggregate amount of all Capital Expenditures made
pursuant to this clause (C) shall not exceed $15,000,000.”.

16.

Section 5.11(b) of the Credit Agreement is hereby amended by (i) replacing the
word “and” appearing immediately before the text “(iv) each of their respective”
with a comma and (ii) deleting the text “(provided that” appearing immediately
after the text “each of their respective Foreign Material Subsidiaries” therein
and inserting the text “and (v) WLT (provided that (x) a pledge of the Capital
Stock of WLT shall not be required until the first date on which the aggregate
amount of Investments made into WLT and amounts borrowed by WLT exceed $500,000
and (y)” in lieu thereof.

17.

The Credit Agreement is hereby further amended by (i) renumbering existing
Section 5.12 (Post-Closing Covenant) as new Section 5.13 and (ii) adding the
following new Section 5.12 thereto:

“Section 5.12

Value Added Processing Facility Mortgages.

(a)

The Company will, and will cause each other Credit Party to, grant to the
Administrative Agent for the ratable benefit of the Secured Parties Mortgages
(and related UCC filings, including corresponding UCC Fixture Filings) in all
Real Property of the Company and such other Credit Parties.  All such Mortgages
(and, if applicable, UCC Filings) shall be granted pursuant to documentation
reasonably satisfactory in form and substance to the Administrative Agent and
shall constitute valid and enforceable Liens subject to no other Liens except
for Permitted Encumbrances related thereto.  The Mortgages (and related UCC
filings) or instruments related thereto shall have been duly recorded or filed
in such manner and in such places as are required by law to establish, perfect,
preserve and protect the Liens in favor of the Administrative Agent required to
be granted pursuant to the Mortgages, which shall include Liens on the equipment
of the Company and such other Credit Parties to the extent such equipment is
located on the Mortgaged Property, and all taxes, fees and other charges payable
in connection therewith shall have been paid in full.

(b)

In connection with each Mortgage delivered pursuant to clause (a) above, the
Administrative Agent shall have received a Mortgage Policy relating to such
Mortgage, issued by a title insurer reason­ably satisfactory to the
Administrative Agent, in an insured amount satisfactory to the Administrative
Agent based on the Administrative Agent’s good faith, reasonable value
attributable to such Mortgaged Property after completion of any construction of
a Value Added Processing Facility thereon and insuring the Administrative Agent
that the Mortgage on the Mortgaged Property is a valid and enforceable first
priority mortgage lien on such Mortgaged Property, free and clear of all defects
and encum­brances except Permitted Encumbrances, with each such Mortgage Policy
(1) to be in form and substance reasonably satisfactory to the Administrative
Agent, (2) to include, to the extent applicable and available in the applicable
jurisdiction, supplemental endorse­ments (including, without limitation,
endorsements relating to future advances under this Agreement and the Loans,
usury, first loss, tax parcel, subdivision, zoning, contiguity, variable rate,
doing business, public road access, survey, environmen­tal lien, mortgage tax
and so-called comprehensive coverage over covenants and restric­tions and for
any other matters that the Administrative Agent in its discretion may reasonably
request), (3) to not include the “standard” title exceptions, a survey exception
(other than identifying Permitted Encumbrances reflected on the survey) or an
exception for mechanics’ liens, and (4) to provide for affirmative insurance and
such reinsurance or coinsurance as the Administrative Agent in its discretion
may reasonably request.

(c)

In connection with each Mortgage delivered pursuant to clause (a) above,  to
induce the title company to issue the Mortgage Policies referred to in clause
(b) above, the title company shall have received such affidavits, certificates,
information and instruments of indemnification (including, without limitation, a
so-called “gap” indemnification) as shall be required by the title company,
together with payment by the Company of all Mortgage Policy premiums, search and
examination charges, mortgage recording taxes, fees, charges, costs and expenses
required for the recording of such Mortgages and issuance of such Mortgage
Policies.

(d)

In connection with each Mortgage delivered pursuant to clause (a) above, the
Administrative Agent shall have received  a survey of the relevant Mortgaged
Property (and all improvements thereon) (1) prepared by a surveyor or engineer
licensed to perform surveys in the state where such Mortgaged Property is
located, (2) dated not earlier than six months prior to the date of delivery
thereof, (3) certified by the surveyor in accordance with the certification
requirements of the Minimum Standard Detail Requirements for ALTA/ACSM Land
Title Surveys (with such items from Table A of such survey requirements as may
be





- 49 -




reasonably requested by the Administrative Agent) to the Administrative Agent in
its capacity as such, White & Case LLP and the title company, (4) complying in
all respects with the minimum detail requirements of the American Land Title
Association as such requirements are in effect on the date or preparation of
such survey, and (5) sufficient for the title company to remove all standard
survey exceptions from the Mortgage Policy relating to such Mortgaged Property
(other than identifying Permitted Encumbrances reflected on the survey) and
issue the applicable endorsements required pursuant to the provisions of clause
(b) above.

(e)

In connection with each Mortgage delivered pursuant to clause (a) above, the
Administrative Agent shall have received, to the extent requested by the
Administrative Agent, copies of all leases in which the Company or any of its
Subsidiaries holds the lessor’s interest or other agreements relating to
possessory interests, if any; provided that, to the extent any of the foregoing
affect such Mortgaged Property, to the extent requested by the Administrative
Agent, such agreements shall be subordinate to the Lien of the Mortgage to be
recorded against such Mortgaged Property, either expressly by its terms or
pursuant to a subordination, non-disturbance and attornment agreement (with any
such agreement being reasonably acceptable to the Administrative Agent).

(f)

In connection with each Mortgage delivered pursuant to clause (a) above, the
Administrative Agent shall have received a “life of loan” Federal Emergency
Management Agency Standard Flood Hazard Determination with respect to each
Mortgaged Property, in form and substance acceptable to the Administrative Agent
(together with notice about special flood hazard area status and flood disaster
assistance, duly executed by the Company and applicable Subsidiary and evidence
of flood insurance, in the event any improvements are located in a special flood
hazard area).

(g)

In connection with each Mortgage delivered pursuant to clause (a) above, the
Administrative Agent shall have received opinions of counsel for the Credit
Parties in the jurisdiction where such Mortgaged Property is located and in the
jurisdiction of formation of the applicable Credit Party, in each case, in form
and substance reasonably satisfactory to the Administrative Agent, and such
other documents as the Administrative Agent reasonably requests; including to
the extent applicable and obtainable using commercially reasonable efforts,
landlord waivers, consents and estoppels.

(h)

If the Administrative Agent or the Required Lenders reasonably determine that
they are required by law or regulation to have appraisals prepared in respect of
any Mortgaged Property of the Company and the other Credit Parties, the Company
will, at its own expense, provide to the Administrative Agent appraisals which
satisfy the applicable requirements of the Real Estate Appraisal Reform
Amendments of the Financial Institution Reform, Recovery and Enforcement Act of
1989, as amended, and which shall otherwise be in form and substance reasonably
satisfactory to the Administrative Agent.

(i)

The Company agrees that each action required by clauses (a) through (h) of this
Section 5.12 shall be completed as soon as possible, but in no event later than
90 days after the earlier of (i) the acquisition of the Real Property from a
third party intended for the construction of a Value Added Processing Facility,
and (ii) the commencement of construction, of the foundations of any Value Added
Processing Facility where the Real Property on which such Value Added Processing
Facility is to be constructed is owned by the Company or any of its Subsidiaries
as of the Third Amendment Effective Date, including without limitation the real
property identified as Tract 2 on the survey attached to the Third Amendment as
Schedule 1.1 thereto.   The Company agrees to provide to Administrative Agent
prompt notice of the completion of construction of the Value Added Processing
Facility and such documents as are reasonably requested by the Administrative
Agent, including, without limitation an updated as-built ALTA/ACSM Land Title
Survey and updated Mortgage Policy.

18.

Section 6.2 of the Credit Agreement is hereby amended by deleting existing
clause (s) thereto in its entirety and inserting the following new clause (s)
and new clause (t) in lieu thereof:

“(s)

Permitted Encumbrances; and

(t)

Liens not otherwise permitted by the foregoing paragraphs of this Section 6.2
securing Indebtedness in an aggregate principal amount at any time outstanding
not to exceed $10,000,000.”.

19.

Section 6.3 of the Credit Agreement is hereby amended by (i) deleting the word
“and” appearing immediately after the text “(g) does not at any time exceed
$150,000,000” and inserting a comma in lieu thereof, (ii) inserting the text “,
and (i) unsecured Guaranty Obligations of the Company not to exceed $10,000,000
with respect to Indebtedness of WLT in connection with loan reductions
sufficient to satisfy the “Security Coverage Ratio” for Tobacco being held as
inventory for WLT under any revolving credit facility” immediately after the
text “Indebtedness of Delta Technology outstanding pursuant to Section 6.1(m)”
appearing therein.





- 50 -






20.

Section 6.5 of the Credit Agreement is hereby amended by (i) deleting the word
“and” appearing at the end of clause (l) thereto, (ii) deleting the word “and”
at the end of clause (n) thereto, (iii) deleting the period at the end of clause
(o) thereto and inserting the text “; and” in lieu thereof, (iv) inserting the
following new clause (p) at the end thereof:

“(p)

Investments by Alliance AG in WLT consisting of (i) the purchase of subordinated
notes issued by WLT in an aggregate amount not to exceed $30,000,000 and (ii) an
equity contribution into WLT in an aggregate amount not to exceed $1,000,000;
provided that (A) in each case such Investments shall have been made on or after
the Third Amendment Effective Date but in any event no later than the date that
is 180 days after the Third Amendment Effective Date, (B) the proceeds of such
Investments shall be used by WLT in connection with its purchase of tobacco and
(C) at the time of such Investment, WLT shall have entered into, or will
contemporaneously with such Investment enter into, a revolving credit facility
in an aggregate principal amount not to exceed $200,000,000 at any time
outstanding and shall have issued, or will contemporaneously with such
Investment issue, subordinated notes in an aggregate principal amount not to
exceed $100,000,000 at any time outstanding (inclusive of any Investment
pursuant to this clause (p)) in connection with its purchase of tobacco and the
form and substance of such financing arrangements (and the documentation related
thereto) shall be reasonably satisfactory to the Administrative Agent.”

and (v) inserting the following new sentence immediately at the end thereof:

“Notwithstanding the foregoing, each of the Credit Parties will not, nor will it
permit any Subsidiary to, directly or indirectly, make any Investment in WLT
other than as provided in Section 6.5(p) above and, in respect of Section
6.3(i), Section 6.5(g) above.”

21.

Section 6.14 of the Credit Agreement is hereby amended by inserting the text
“less the maximum amount that may be payable under the unsecured Guaranty
Obligations of the Company permitted under Section 6.3(i)” immediately after the
text “at the end of any fiscal quarter thereafter” appearing therein.

22.

Each of Schedule 2.1(b)(i) (Form of Notice of Borrowing) and Schedule 2.3(b)
(Form of Letter of Credit Request) to the Credit Agreement are hereby amended by
deleting the text “$150,000,000” appearing in each such Schedule and inserting
the text “$100,000,000” in lieu thereof.








- 51 -










SCHEDULE 1.1




[See Attached]





- 52 -







Schedule 1.1

Revolving Commitments

Lender

Existing Revolving
 Commitment  

Extended Revolving Commitment

AGFirst Farm Credit Bank

$22,800,000

$22,800,000

Badgerland Financial, FLCA 


$12,000,000

$12,000,000

BNP Paribas


$32,200,000

$32,200,000

Credit Suisse, Cayman Islands Branch

$35,000,000

$35,000,000

Deutsche Bank Trust Company Americas

$35,000,000

$35,000,000

Goldman Sachs Bank USA

     $100,000

     $100,000

ING Bank N.V.

$50,000,000

$50,000,000

Natixis

$44,900,000

$44,900,000

Cooperatieve Central Raiffeisen-Boerenleenbank B.A. “Rabobank Nederland”, New
York Branch

$38,000,000

$38,000,000

Standard Chartered Bank

$20,000,000

$20,000,000




TOTAL:

 $290,000,000

 $290,000,000














- 53 -













SCHEDULE 9.6




[See Attached]








- 54 -










Schedule 9.6

[FORM OF]
ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][and][the Assignees] hereunder are several and not joint.] 1
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated,
supplemented and/or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

1.

Assignor[s]:

___________________________

 

___________________________

2.

Assignee[s]:

___________________________

 

___________________________

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

3.

Borrowers:

Alliance One International, Inc., a Virginia corporation (the “Company”) and
Intabex Netherlands B.V., a company formed under the laws of The Netherlands
(“Intabex”; together with the Company, the “Borrowers”).

4.

Administrative Agent:

Deutsche Bank Trust Company Americas, as the administrative agent under the
Credit Agreement.

5.

Credit Agreement:

The Credit Agreement dated as of July 2, 2009 among the Borrowers, the
guarantors from time to time party thereto, the lenders and other financial
institutions from time to time party thereto, and Deutsche Bank Trust Company
Americas, as Administrative Agent, as amended, amended and restated,
supplemented and/or otherwise modified through the Effective Date.

6.

Assigned Interest[s]:

 




















- 55 -















Assignor[s]

Assignee[s]

Facility/Class Assigned

Aggregate Amount of Commitment/ Loans for all Lenders

Amount of Commitment/ Loans Assigned

Percentage Assigned of Commitment/ Loans

CUSIP Number

 

 

Non-Extended Revolving Commitment (and related Revolving Exposure)

$

$

%

 

 

 

Extended Revolving Commitment (and related Revolving Exposure)

$

$

%

 




[7.

Trade Date:

_______________] 2





































1 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

2 To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.





- 56 -













Effective Date: _______________, 20__.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





- 57 -










The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR[S]

[NAME OF ASSIGNOR]

By:________________________________
Title:

 





- 58 -










ASSIGNEE[S]

[NAME OF ASSIGNEE]

By:________________________________
Title:





- 59 -










Consented to and Accepted:

DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Administrative Agent




By:________________________________
Title:







By:________________________________
Title:





- 60 -










Consented to:

ALLIANCE ONE INTERNATIONAL, INC.




By:________________________________
Title:







By:________________________________
Title:








- 61 -










ANNEX 1

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

1.  Representations and Warranties.

1.1  Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Credit Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Documents or any collateral thereunder, (iii) the
financial condition of the Borrowers, any of their Subsidiaries or Affiliates or
any other Person obligated in respect of any Credit Document or (iv) the
performance or observance by the Borrowers, any of their Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Credit Document.

1.2.  Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.6(b)(v) and (vi) of
the Credit Agreement (subject to such consents, if any, as may be required under
Section 9.6(b)(iii) of the Credit Agreement), (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 5.1 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.

2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

4.  [The][Each] Assignee hereby grants a power of attorney to the Administrative
Agent and to any successor thereof in such capacity, and hereby makes,
constitutes, nominates and appoints the Administrative Agent and any such
successor as its attorney-in-fact with full power, to sign the Credit Agreement
and any other Credit Document on behalf of [the][such] Assignee, such power
being coupled with an interest and being and remaining irrevocable so long as
the Credit Agreement is in effect and [the][such] Assignee is a Lender
thereunder. [The][Each] Assignee hereby ratifies, approves and confirms the
execution of the Credit Agreement or such other Credit Document by the
Administrative Agent and agrees that the Administrative Agent has executed the
Credit Agreement or such other Credit Document on its behalf. [The][Each]
Assignee acknowledges and agrees that the grant of this power of attorney is
necessary to facilitate the enforcement by the Administrative Agent of any
Foreign Pledge Agreement governed by the laws of Brazil.  This power of attorney
cannot be revoked by the undersigned and any recipient of a photocopy of this
Assignment and Assumption may act in reliance hereon without question or inquiry
as to the currency or validity hereof or otherwise.








- 62 -


